  

 

NINTH AMENDMENT TO

CREDIT AGREEMENT

 

Dated as of May 3, 2018

 

among

CACI INTERNATIONAL INC,

as the Borrower,


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS, LLC,

ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC, MUFG UNION BANK, N.A.,

FIFTH THIRD BANK, and CAPITAL ONE, N.A.,

as Co-Syndication Agents,

 

REGIONS BANK, SUMITOMO MITSUI BANKING CORPORATION, NEW YORK,

GOLDMAN SACHS BANK USA, BRANCH BANKING & TRUST COMPANY,

TD BANK, N.A., CITIZENS BANK OF PENNSYLVANIA,

and MIZUHO BANK, LTD.,

as Co-Documentation Agents

 

and

The Lenders Party Hereto

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS, LLC,

ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC, MUFG UNION BANK, N.A.,

FIFTH THIRD BANK, and CAPITAL ONE, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

NINTH AMENDMENT

 

THIS NINTH AMENDMENT (this “Amendment”) dated as of May 3, 2018 to the Credit
Agreement referenced below is by and among CACI International Inc, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and Bank of
America, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications to the
Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2.Amendments.  

(a)The Credit Agreement is hereby amended in its entirety to read in the form
attached hereto as Exhibit A.

(b)Schedule 2.01 to the Credit Agreement is hereby amended in its entirety to
read in the form attached hereto as Exhibit B.

(c)Exhibits 1.01, 2.05, 3.01 and 11.06(b)(iv) are hereby added to the Credit
Agreement in the form attached hereto as Exhibit C, Exhibit D, Exhibit E and
Exhibit F, respectively.

(d)No other Schedule or Exhibit to the Credit Agreement (as amended prior to the
date hereof) shall be modified or otherwise affected hereby.

3.Reallocation.

(a)Immediately after giving effect to the increase of the Aggregate Revolving
Commitments and the amendment of the amount of each Lender’s Revolving
Commitment as contemplated herein, (i) the risk participations of the Revolving
Lenders in each outstanding Letter of Credit and each outstanding Swing Line
Loan shall be automatically reallocated such that (A) the risk participation of
each Revolving Lender in each outstanding Letter of Credit equals the product of
such Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit and (B) the risk participation of each Revolving Lender in each
outstanding Swing Line Loan equals the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan, and (ii) each
Revolving Lender that provides a new or increased Revolving Commitment in
connection with this Amendment shall make Revolving Loans the proceeds of



 

--------------------------------------------------------------------------------

which shall be applied by the Administrative Agent to prepay existing Revolving
Loans in an amount necessary such that after giving effect to such Borrowing and
prepayment each Revolving Lender will hold its Applicable Percentage of the
Outstanding Amount of all Revolving Loans.

(b)Each Eurodollar Rate Loan outstanding immediately prior to giving effect to
this Amendment shall maintain the same Interest Period applicable to such Loan
immediately prior to giving effect to this Amendment and shall be subject to
conversion and/or continuation upon expiration of such Interest Period in
accordance with the terms of the Credit Agreement.  Revolving Loans made by
Revolving Lenders providing new or increased Revolving Commitments pursuant to
Section 3(a)(ii) above to prepay existing Revolving Loans shall have Interest
Periods that expire concurrently with the expiration of the Interest Periods
applicable to the existing Revolving Loans so prepaid, and shall be subject to
conversion and/or continuation upon expiration of such Interest Periods in
accordance with the terms of the Credit Agreement.  

(c)Each Lender waives any right to compensation under Section 3.05 of the Credit
Agreement in connection with the transactions described in clauses (a) and (b)
above.  

(d)By executing this Amendment, each Lender that was not a party to the Credit
Agreement prior to the date of this Amendment hereby joins the Credit Agreement
as a Lender party thereto, ratifies the terms and conditions of the Credit
Agreement and agrees to be bound by all of the terms and conditions of the
Credit Agreement.

4.Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions precedent:

(a)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Loan Parties and the Lenders.

(b)Receipt by the Administrative Agent of a Note duly executed by the Borrower
in favor of each Lender that has requested a Note from the Borrower.

(c)Receipt by the Administrative Agent of customary opinions of legal counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, dated
as of the date hereof.

(d)Receipt by the Administrative Agent of the following:

(i)a certificate of each Loan Party, signed by a Responsible Officer of such
Loan Party, (A) attaching copies of the Organization Documents of each Loan
Party certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the date of this
Amendment (or certifying that the Organization Documents of such Loan Party
delivered on the Closing Date (or most recently delivered since the Closing
Date, as the case may be) have not been amended, supplemented or otherwise
modified since the Closing Date (or such later date, as applicable) and remain
in full force and effect as of the date of this Amendment in the form so
delivered), (B) certifying and attaching resolutions adopted by the board of
directors or equivalent governing body of such Loan Party approving this
Amendment, and (C) evidencing the identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents to which
such Loan Party is a party (or certifying that the documentation providing such
evidence with respect to each Responsible Officer of such Loan Party delivered
on the Closing Date (or most recently delivered since the Closing Date, as the



 

--------------------------------------------------------------------------------

case may be) remains true and correct in all respects as of the date of this
Amendment in the form so delivered); and

 

(ii)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation

 

(e)The Borrower shall have paid all accrued fees and interest under the Credit
Agreement as of the date of this Amendment.

(f)Receipt by the Administrative Agent, the Arranger and the Lenders of any fees
required to be paid on or before the date hereof.

(g)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 4, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Ninth Amendment Closing Date specifying its objection thereto.

5.Amendment is a Loan Document.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6.Representations and Warranties.  Each Loan Party represents and warrants to
the Administrative Agent and each Lender that (a) the representations and
warranties of each Loan Party contained in Article VI of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct in all
material respects on and as of the date hereof, except to the extent that (i)
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (ii) such representations and warranties are qualified as to
materiality, in which case they are true and correct in all respects as of such
date (or such earlier date), (b) no Default exists and (c) for purposes of
determining withholding Taxes imposed under FATCA, from and after the Ninth
Amendment Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Obligations as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

7.New Lender.

 

(a)On the date of this Amendment, each of Mizuho Bank, Ltd., First National Bank
of Pennsylvania, Santander Bank, N.A., United Bank, Compass Bank, and TriState
Capital Bank



 

--------------------------------------------------------------------------------

(each a “New Lender” and collectively, the “New Lenders”) hereby agrees to
provide a Commitment in the amount set forth on Schedule 2.01 attached hereto
and the initial Applicable Percentage of each New Lender shall be as set forth
therein.

 

(b)Each New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the date of this
Amendment, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to provide
its Commitment, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment and to provide its
Commitment, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and to provide its Commitment, and (vii)
if it is a Foreign Lender, it has delivered to the Administrative Agent and the
Borrower any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by such New Lender; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

(c)The Borrower and the Administrative Agent agree that, as of the date of this
Amendment, each New Lender shall (i) be a party to the Credit Agreement and the
other Loan Documents, (ii) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.

 

(d)The applicable address, facsimile number and electronic mail address of each
New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in such New Lender’s Administrative Questionnaire delivered by such New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
such New Lender in a notice to the Administrative Agent.

 

8.Exiting Lenders.  The Commitments and outstanding Loans of U.S. Bank National
Association and The Northern Trust Company (each, an “Exiting Lender”) under the
Credit Agreement are hereby assigned and reallocated among the other Lenders in
the manner provided in Schedule 2.01 attached hereto.  After giving effect to
this Amendment, the Exiting Lenders shall no longer have any Commitments or
outstanding Loans under the Credit Agreement.  Each Exiting Lender joins in the
execution of this Amendment solely for purposes of acknowledging and consenting
to the assignment and reallocation of its Commitments and Loans under the Credit
Agreement.  Concurrently with the effectiveness of this Amendment, each Exiting
Lender shall have received payment in full for all outstanding Obligations owing
to it under the Credit Agreement.  Notwithstanding anything in the Credit
Agreement or any other Loan



 

--------------------------------------------------------------------------------

Document to the contrary, all assignments and reallocations of Loans and
Commitments pursuant to this Section 8 shall be deemed to be assignments made
subject to and in compliance with Section 11.06 of the Credit Agreement
(including, without limitation, the ‘Standard Terms and Conditions’ applicable
to Assignments and Assumptions).

9.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and the incurrence of
Indebtedness and other transactions contemplated hereby, (b) affirms all of its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge such Loan Party’s
obligations under the Loan Documents.

10.Reaffirmation of Security Interests.  Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever, (b)
confirms its guaranty of the Obligations and its grant of a security interest
pursuant to the Collateral Documents in its assets that constitute Collateral as
collateral therefor, all as provided in the Loan Documents as originally
executed and (c) acknowledges that such guaranty and grant continues in full
force and effect in respect of, and to secure, the Obligations under the Credit
Agreement and the other Loan Documents.

11.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

12.Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

13.Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the date first above written.

 

BORROWER:

 

CACI INTERNATIONAL INC, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Thomas A. Mutryn

 

 

Name:

Thomas A. Mutryn

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

GUARANTORS:

 

CACI PRODUCTS COMPANY, a Delaware corporation

 

 

CACI PRODUCTS COMPANY CALIFORNIA, a California corporation

 

 

CACI, INC. - FEDERAL, a Delaware corporation

 

 

CACI, LLC - COMMERCIAL, a Delaware limited liability company

 

 

CACI TECHNOLOGIES, LLC, a Virginia limited liability company

 

 

CACI DYNAMIC SYSTEMS, LLC, a Virginia limited liability company

 

 

CACI PREMIER TECHNOLOGY, LLC, a Delaware limited liability company

 

 

CACI-CMS INFORMATION SYSTEMS, LLC, a Virginia limited liability company

 

 

CACI ENTERPRISE SOLUTIONS, LLC, a Delaware limited liability company

 

 

R.M. VREDENBURG LLC, a Virginia limited liability company

 

 

CACI-WGI, LLC, a Delaware limited liability company

 

 

CACI SECURED TRANSFORMATIONS, LLC, a Florida limited liability company

 

 

CACI-NSR, INC., a Delaware corporation

 

 

CACI TECHNOLOGY INSIGHTS, LLC, a Virginia limited liability company

 

 

CACI-ATHENA, LLC, a Delaware limited liability company

 

 

BUSINESS DEFENSE AND SECURITY CORPORATION, a Virginia corporation

 

 

CACI-ISS, LLC, a Delaware limited liability company

 

 

APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation

 

 

TECHNIGRAPHICS, LLC, an Ohio limited liability company

 

 

PANGIA TECHNOLOGIES, LLC, a Nevada limited liability company

 

 

DELTA SOLUTIONS AND TECHNOLOGIES, LLC, a Virginia limited liability company

 

 

CACI-APG, LLC, a Virginia limited liability company

 

 

PARADIGM SOLUTIONS CORPORATION, a Maryland corporation

CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

 

 

EMERGINT TECHNOLOGIES, LLC, a Georgia limited liability company

 

 

IDL SOLUTIONS, LLC, a Wisconsin limited liability company

 

 

Six3 Systems, LLC, a Delaware limited liability company

 

 

Six3 Systems Holdings II, LLC, a Delaware limited liability company

 

 

Six3 Enterprise Systems, LLC, a Maryland limited liability company

 

 

Six3 Advanced Systems, Inc., a Virginia corporation

 

 

Six3 Intelligence Solutions, LLC, a Virginia limited liability company

 

 

Ticom Geomatics, Inc., a Texas corporation

 

 

CACI DATA TACTICS CORPORATION, a Virginia corporation

 

 

CACI NSS, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Thomas A. Mutryn

 

 

Name:  

Thomas A. Mutryn

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

LTC Engineering Associates, Inc., a Florida corporation

 

 

 

 

 

 

 

By:

/s/ Thomas A. Mutryn

 

 

Name:  

Thomas A. Mutryn

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 






CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Christine Trotter

 

 

Name:  

Christine Trotter

 

 

Title:

Assistant Vice President

 

 






CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

/s/ Larry Van Sant

 

 

Name:  

Larry Van Sant

 

 

Title:

Senior Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Anthony Galea

 

 

Name:  

Anthony Galea

 

 

Title:

Executive Director

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Steven Day

 

 

Name:  

Steven Day

 

 

Title:

Vice President

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By:

/s/ Richard C. Smith

 

 

Name:  

Richard C. Smith

 

 

Title:

Authorized Signatory

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

By:

/s/ Anika Kirs

 

 

Name:  

Anika Kirs

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Mark B. Felker

 

 

Name:  

Mark B. Felker

 

 

Title:

Managing Director

 

 

 

 

 

MUFG BANK, LTD.

 

 

 

 

 

 

By:

/s/ Maria Iarriccio

 

 

Name:  

Maria Iarriccio

 

 

Title:

Director

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ Will Batchelor

 

 

Name:  

Will Batchelor

 

 

Title:

Vice President

CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

CAPITAL ONE NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Joseph C. Costa

 

 

Name:  

Joseph C. Costa

 

 

Title:

Senior Vice President

 

 

 

 

 

REGIONS BANK

 

 

 

 

 

 

By:

/s/ Kyle Husted

 

 

Name:  

Kyle Husted

 

 

Title:

Vice President

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK

 

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

 

Name:  

Katsuyuki Kubo

 

 

Title:

Managing Director

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:  

Ryan Durkin

 

 

Title:

Authorized Signatory

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

By:

/s/ Trevor H. Williams

 

 

Name:  

Trevor H. Williams

 

 

Title:

Assistant Vice President

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

 

By:

/s/ Pedro J. Vila

 

 

Name:  

Pedro J. Vila

 

 

Title:

Vice President

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

 

By:

/s/ Daniel Darrell

 

 

Name:  

Daniel Darrell

 

 

Title:

Senior Vice President

 

 

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:  

Raymond Ventura

 

 

Title:

Managing Director

CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

 

By:

/s/ R. Mark Swaak

 

 

Name:  

R. Mark Swaak

 

 

Title:

Vice President

 

 

 

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA

 

 

 

 

 

 

By:

/s/ Douglas T. Brown

 

 

Name:  

Douglas T. Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name:  

Craig Malloy

 

 

Title:

Director

 

 

 

 

 

SANTANDER BANK, N.A.

 

 

 

 

 

 

By:

/s/ Thomas L. Rose

 

 

Name:  

Thomas L. Rose

 

 

Title:

Senior Vice President

 

 

 

 

 

UNITED BANK

 

 

 

 

 

 

By:

/s/ Edward J. Goedecke

 

 

Name:  

Edward J. Goedecke

 

 

Title:

Senior Vice President

 

 

 

 

 

THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ James Hua

 

 

Name:  

James Hua

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Kitty Sin

 

 

Name:

Kitty Sin

 

 

Title:

Senior Vice President

 

 

 

 

 

STIFEL BANK & TRUST

 

 

 

 

 

 

By:

/s/ Suzanne Agin

 

 

Name:  

Suzanne Agin

 

 

Title:

Senior Vice President

CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

SYNOVUS BANK

 

 

 

 

 

 

By:

/s/ Chris Abele

 

 

Name:  

Chris Abele

 

 

Title:

Senior Director, Corporate Banking

 

 

 

 

 

LAND BANK OF TAIWAN, NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Arthur Chen

 

 

Name:  

Arthur Chen

 

 

Title:

General Manager

 

 

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Shiow Lin

 

 

Name:  

Shiow Lin

 

 

Title:

Senior Executive Vice President & General Manager

 

 

 

 

 

COMPASS BANK

 

 

 

 

 

 

By:

/s/ Crissola Kennedy

 

 

Name:  

Crissola Kennedy

 

 

Title:

SRM, Vice President

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ Jerry C. S. Liu

 

 

Name:  

Jerry C. S. Liu

 

 

Title:

Vice President & General Manager

 

 

 

 

 

HUA NAN COMMERCIAL BANK, LTD.

 

 

 

 

 

 

By:

/s/ Gary Hsu

 

 

Name:  

Gary Hsu

 

 

Title:

Vice President & General Manager

 

 

 

 

 

TAIWAN BUSINESS BANK, CO., LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH AS A LENDR

 

 

 

 

 

 

By:

/s/ Cindy Lin

 

 

Name:  

Cindy Lin

 

 

Title:

Deputy General Manager

CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

TAIWAN COOPERATIVE BANK LTD. SEATTLE BRANCH

 

 

 

 

 

 

By:

/s/ Yueh-Ching Lin

 

 

Name:  

Yueh-Ching Lin

 

 

Title:

Vice President and General Manager

 

 

 

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name:  

Edward Chen

 

 

Title:

Senior Vice President & General Manager

 

 

 

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

 

By:

/s/ Mark A. Woleslagle

 

 

Name:  

Mark A. Woleslagle

 

 

Title:

Vice President

 

 

 

 

 

MANUFACTURERS BANK

 

 

 

 

 

 

By:

/s/ De Dao

 

 

Name:  

De Dao

 

 

Title:

Vice President

 

 

 

 

 

XENITH BANK

 

 

 

 

 

 

By:

/s/ M. C. O’Grady

 

 

Name:  

M. C. O’Grady

 

 

Title:

Senior Vice President

 

 

 

 

 

TRISTATE CAPITAL BANK

 

 

 

 

 

 

By:

/s/ Ellen Frank

 

 

Name:  

Ellen Frank

 

 

Title:

Senior Vice President

 

 

 

 

CACI INTERNATIONAL INC

NINTH AMENDMENT

--------------------------------------------------------------------------------

 

 

 

Exhibit A

Credit Agreement as amended by the Ninth Amendment dated as of May 3, 2018

Published CUSIP Numbers
Deal:  12718FAA2
Revolver:  12718FAC8
Tranche A-3 Term Loan:  12718FAB0

CREDIT AGREEMENT

Dated as of October 21, 2010

among

CACI INTERNATIONAL INC,
as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS, LLC,

ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC, MUFG UNION BANK, N.A.,

FIFTH THIRD BANK, and CAPITAL ONE, N.A.,

as Co-Syndication Agents,

 

REGIONS BANK, SUMITOMO MITSUI BANKING CORPORATION, NEW YORK,

GOLDMAN SACHS BANK USA, BRANCH BANKING & TRUST COMPANY,

TD BANK, N.A., CITIZENS BANK OF PENNSYLVANIA,

and MIZUHO BANK, LTD.,

as Co-Documentation Agents

 

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., PNC CAPITAL MARKETS, LLC,

ROYAL BANK OF CANADA, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC, MUFG UNION BANK, N.A.,

FIFTH THIRD BANK, and CAPITAL ONE, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

Article I DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

34

 

1.03

Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis;
Limited Condition Transactions

35

 

1.04

Rounding

37

 

1.05

Times of Day; Rates

37

 

1.06

Letter of Credit Amounts

37

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

37

 

2.01

Revolving Loans and Tranche A-3 Term Loan

37

 

2.02

Borrowings, Conversions and Continuations of Loans

38

 

2.03

Letters of Credit

39

 

2.04

Swing Line Loans

47

 

2.05

Prepayments

50

 

2.06

Termination or Reduction of Aggregate Revolving Commitments

54

 

2.07

Repayment of Loans

55

 

2.08

Interest

55

 

2.09

Fees

56

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

56

 

2.11

Evidence of Debt

57

 

2.12

Payments Generally; Administrative Agent’s Clawback

57

 

2.13

Sharing of Payments by Lenders

59

 

2.14

Cash Collateral

60

 

2.15

Defaulting Lenders

61

 

2.16

Incremental Facilities; Extensions

63

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

66

 

3.01

Taxes

66

 

3.02

Illegality

70

 

3.03

Inability to Determine Rates

71

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

71

 

3.05

Compensation for Losses

73

 

3.06

Mitigation of Obligations; Replacement of Lenders

74

 

3.07

Successor LIBOR

74

 

3.08

Survival

75

Article IV GUARANTY

75

 

4.01

The Guaranty

75

 

4.02

Obligations Unconditional

76

 

4.03

Reinstatement

76

 

4.04

Certain Additional Waivers

77

 

4.05

Remedies

77

 

4.06

Rights of Contribution

77

 

4.07

Guarantee of Payment; Continuing Guarantee

77

 

4.08

Release of Guarantors

77

 

4.09

Keepwell

77

i

--------------------------------------------------------------------------------

Article V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

78

 

5.01

Conditions of Effectiveness

78

 

5.02

Conditions to all Credit Extensions

79

Article VI REPRESENTATIONS AND WARRANTIES

80

 

6.01

Existence, Qualification and Power

80

 

6.02

Authorization; No Contravention

80

 

6.03

Governmental Authorization; Other Consents

80

 

6.04

Binding Effect

81

 

6.05

Financial Statements; No Material Adverse Effect

81

 

6.06

Litigation

81

 

6.07

No Default

81

 

6.08

Ownership of Property; Liens

82

 

6.09

Environmental Compliance

82

 

6.10

Insurance

82

 

6.11

Taxes

83

 

6.12

ERISA Compliance

83

 

6.13

Subsidiaries

83

 

6.14

Margin Regulations; Investment Company Act

84

 

6.15

Disclosure

84

 

6.16

Compliance with Laws

84

 

6.17

Intellectual Property; Licenses, Etc

84

 

6.18

Solvency

85

 

6.19

Perfection of Security Interests in the Collateral

85

 

6.20

Business Locations; Taxpayer Identification Number

85

 

6.21

OFAC

85

 

6.22

Anti-Corruption Laws

85

 

6.23

No EEA Financial Institution

85

Article VII AFFIRMATIVE COVENANTS

86

 

7.01

Financial Statements

86

 

7.02

Certificates; Other Information

86

 

7.03

Notices

88

 

7.04

Payment of Taxes

88

 

7.05

Preservation of Existence, Etc

88

 

7.06

Maintenance of Properties

89

 

7.07

Maintenance of Insurance

89

 

7.08

Compliance with Laws

89

 

7.09

Books and Records

89

 

7.10

Inspection Rights

89

 

7.11

Use of Proceeds

90

 

7.12

Additional Subsidiaries

90

 

7.13

Pledged Assets

90

 

7.14

State of Formation and Form of Entity

91

 

7.15

Anti-Corruption Laws

91

Article VIII NEGATIVE COVENANTS

91

 

8.01

Liens

92

 

8.02

Investments

94

ii

--------------------------------------------------------------------------------

 

8.03

Indebtedness

95

 

8.04

Fundamental Changes

97

 

8.05

Dispositions

97

 

8.06

Restricted Payments

97

 

8.07

Change in Nature of Business

98

 

8.08

Transactions with Affiliates

98

 

8.09

Burdensome Agreements

98

 

8.10

Use of Proceeds

99

 

8.11

Financial Covenants

99

 

8.12

Prepayments of Subordinated Indebtedness

99

 

8.13

Subordinated Indebtedness Documents

100

 

8.14

Organization Documents; Fiscal Year; Legal Name

100

 

8.15

Sale Leasebacks

100

 

8.16

Sanctions

100

 

8.17

Anti-Corruption Laws

100

Article IX EVENTS OF DEFAULT AND REMEDIES

100

 

9.01

Events of Default

100

 

9.02

Remedies Upon Event of Default

102

 

9.03

Application of Funds

103

Article X ADMINISTRATIVE AGENT

104

 

10.01

Appointment and Authority

104

 

10.02

Rights as a Lender

105

 

10.03

Exculpatory Provisions

105

 

10.04

Reliance by Administrative Agent

106

 

10.05

Delegation of Duties

106

 

10.06

Resignation of Administrative Agent

106

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

108

 

10.08

No Other Duties; Etc

108

 

10.09

Administrative Agent May File Proofs of Claim; Credit Bidding

108

 

10.10

Collateral and Guaranty Matters

109

 

10.11

Secured Treasury Management Agreements and Secured Hedge Agreements

110

 

10.12

ERISA Matters

111

Article XI MISCELLANEOUS

112

 

11.01

Amendments, Etc

113

 

11.02

Notices; Effectiveness; Electronic Communications

114

 

11.03

No Waiver; Cumulative Remedies; Enforcement

116

 

11.04

Expenses; Indemnity; and Damage Waiver

117

 

11.05

Payments Set Aside

119

 

11.06

Successors and Assigns

119

 

11.07

Treatment of Certain Information; Confidentiality

123

 

11.08

Set-off

124

 

11.09

Interest Rate Limitation

125

 

11.10

Counterparts; Integration; Effectiveness

125

 

11.11

Survival of Representations and Warranties

125

 

11.12

Severability

126

 

11.13

Replacement of Lenders

126

iii

--------------------------------------------------------------------------------

 

11.14

Governing Law; Jurisdiction; Etc

127

 

11.15

Waiver of Jury Trial

128

 

11.16

No Advisory or Fiduciary Responsibility

128

 

11.17

Electronic Execution of Assignments and Certain Other Documents

128

 

11.18

Subordination of Intercompany Indebtedness

129

 

11.19

USA PATRIOT Act

130

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

130

 

 

SCHEDULES

2.01

 

Commitments and Applicable Percentages

2.03

 

Existing Letters of Credit

6.13

 

Subsidiaries

6.17

 

IP Rights

6.20-1

 

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

6.20-2

 

Changes in Legal Name, State of Formation and Structure

8.01

 

Liens Existing on the Closing Date

8.02

 

Investments Existing on the Closing Date

8.03

 

Indebtedness Existing on the Closing Date

8.09

 

Burdensome Agreements

11.02

 

Certain Addresses for Notices

EXHIBITS

1.01

 

Form of Secured Party Designation Notice

2.02

 

Form of Loan Notice

2.04

 

Form of Swing Line Loan Notice

2.05

 

Form of Notice of Loan Prepayment

2.05-1

 

Form of Discounted Optional Prepayment Notice

2.05-2

 

Form of Lender Participation Notice

2.05-3

 

Form of Notice of Discounted Prepayment

2.11

 

Form of Note

3.01

 

Form of U.S. Tax Compliance Certificate

7.02

 

Form of Compliance Certificate

7.12

 

Form of Joinder Agreement

11.06

 

Form of Assignment and Assumption

11.06(b)(iv)

 

Form of Administrative Questionnaire

 

iv

--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 21, 2010 among CACI
INTERNATIONAL INC, a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Price” has the meaning specified in Section 2.05(b).

“Acceptance Date” has the meaning specified in Section 2.05(b).

“Acquired Indebtedness” has the meaning specified in Section 8.03.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
product line, or division of or other business unit of, another Person or (b)
Equity Interests of another Person such that immediately after giving effect to
such acquisition such other Person shall be a Subsidiary, in each case whether
or not involving a merger or consolidation with such other Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Ninth Amendment Closing Date is ONE BILLION ONE HUNDRED MILLION DOLLARS
($1,100,000,000).

“Agreement” means this Credit Agreement.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a
Eurodollar Rate or Base Rate floor or otherwise, in each case, incurred or
payable by the Borrower generally to all lenders of such Indebtedness; provided
that original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any lenders) not paid generally to all lenders of such Indebtedness.

“Applicable Discount” has the meaning specified in Section 2.05(b).

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
9.02 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments; and (b) with respect to such Lender’s portion of an outstanding
Term Loan at any time, the percentage (carried out to the ninth decimal place)
of the outstanding principal amount of such Term Loan held by such Lender at
such time subject to adjustment as provided in Section 2.15.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.16(a) or Section 2.17, as applicable.

“Applicable Period” means the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

Pricing
Tier

Consolidated Total
Leverage Ratio

Eurodollar Rate
Loans

Base Rate
Loans

Commitment Fee

1

< 1.25:1.00

1.00%

0.00%

0.15%

2

> 1.25:1.00 but < 2.50:1.00

1.25%

0.25%

0.20%

3

> 2.50:1.00 but < 3.25:1.00

1.50%

0.50%

0.25%

4

> 3.25:1.00 but < 4.00:1.00

1.75%

0.75%

0.30%

5

> 4.00:1.00

2.50%

1.50%

0.35%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 7.02(b).  The Applicable Rate in effect from the Ninth Amendment Closing
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(b) for the
first fiscal quarter ending after the Ninth Amendment Closing Date shall be
determined based upon Pricing Tier 3.  Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Foreign Bank” means any bank, trust company or national banking
association incorporated under the laws of any country (other than the United
States) having combined capital and surplus retained earnings of the local
currency counter value of at least $100,000,000 and having a rating of A, its
equivalent or higher by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc. (or, if neither such organization shall rate such institution at
any time, by any nationally recognized rating organization in the country).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of (a) MLPFS, in its capacity as joint lead arranger and
joint book manager and (b) any other Person designated as a lead arranger, book
manager or bookrunner on the cover page of this Agreement or any amendment,
modification or supplement of this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Borrower in its reasonable judgment and (d) in respect of any
Sale and Leaseback Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2017, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Auto Borrow Agreement” has the meaning specified in Section 2.04(g).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) the
Eurodollar Rate plus 1.00%; and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Businesses” has the meaning specified in Section 6.09(a).

“Call Options” means call options, purchase rights or similar rights with
respect to the Equity Interests of the Borrower purchased by the Borrower
substantially concurrent with the issuance of Indebtedness that is convertible
into Equity Interests of the Borrower (including any rights of any counterparty
to put any shares of Equity Interests to the Borrower thereunder or any similar
rights thereunder).

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that is required to be accounted for as a capital lease on
the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits,
bankers’ acceptances and certificates of deposit of (i) any Revolving Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $100,000,000 or (iii) any bank, trust company or national
banking association whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank being an “Approved Bank”), in

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

each case with maturities of not more than twelve months from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) and maturing within twelve
months of the date of acquisition; (d) commercial paper issued by, or guaranteed
by, any domestic company and rated A-2 (or the equivalent thereof) or better by
S&P or P-2 (or the equivalent thereof) or better by Moody’s and maturing within
twelve months of the date of acquisition; (e) variable or fixed rate notes and
other debt instruments issued by, or guaranteed by, any domestic company and
rated AAA (or the equivalent thereof) or better by S&P or Aaa (or the equivalent
thereof) or better by Moody’s and maturing within twelve months of the date of
acquisition; (f) repurchase agreements entered into by any Person with a bank or
trust company (including any Revolving Lender) or recognized securities dealer
having capital and surplus in excess of $100,000,000 for securities of the type
described in clauses (a) and (b) above in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (g) investments which are, unless the
Administrative Agent otherwise consents, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by any Revolving Lender or
reputable financial institutions having capital of at least $100,000,000 and
which have a credit rating of A-1 or higher by S&P, or an equivalent credit
rating by Moody’s or Fitch, (h) auction rate securities having an auction date
within one year after the date of acquisition which have a long term credit
rating A or higher by S&P, or an equivalent credit rating by Moody’s or Fitch,
(i) investments in private placements which (i) seek to preserve principal, (ii)
maintain a high degree of liquidity, (iii) invest in a diversified group of
money market instruments and other short-term obligations, in each case which
have the highest credit rating by any two of S&P, Moody’s and Fitch, and (iv)
generally maintain a dollar-weighted average portfolio maturity of 90 days or
less, although the average portfolio maturity may extend to 120 days in the
event of material redemption activity and (j) with respect to any Foreign
Subsidiary, (i) direct obligations of, or obligations fully guaranteed by, any
country (other than the United States) or any agency or instrumentality thereof;
(ii) certificates of deposit issued by, or bankers’ acceptances of or promissory
notes of, or time deposits or bearer note deposits with, any Approved Foreign
Bank; (iii) commercial paper issued by any Approved Foreign Bank and maturing
within twelve months of the date of acquisition; (iv) repurchase agreements
entered into by any Person with a bank or trust company (including any Approved
Foreign Bank) or recognized securities dealer having capital and surplus in
excess of $100,000,000 for direct obligations issued by or fully guaranteed by
any country (other than the United States) or any agency or instrumentality
thereof in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations; (v) commercial paper issued by, or guaranteed by, any foreign
company and rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s (or, if neither S&P nor Moody’s
shall rate such obligations at such time, by any nationally recognized rating
agency in the relevant country) and maturing within twelve months of the date of
acquisition; (vi) variable or fixed rate notes and other debt instruments issued
by, or guaranteed by, any foreign company and rated AAA (or the equivalent
thereof) or better by S&P or Aaa (or the equivalent thereof) or better by
Moody’s (or, if neither S&P nor Moody’s shall rate such obligations at such
time, by any nationally recognized rating agency in the relevant country) and
maturing within twelve months of the date of acquisition; and (vii) investments,
classified in accordance with GAAP as current assets, in money market investment
programs which are administered by reputable financial institutions having
capital of at least $100,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (i) through
(vi).

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.”

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means October 21, 2010.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (without
duplication) (a) Consolidated Net Income for such period plus (b) the following
to the extent deducted in calculating such Consolidated Net Income: (i)

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Consolidated Interest Charges for such period, (ii) the provision for federal,
state, local and foreign Taxes based on income, profits or capital payable or
accrued for such period, including, without limitation, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) the amount of depreciation and amortization expense for such
period (including amortization of intangible assets and deferred financing fees
or costs), (iv) extraordinary or non-recurring charges, expenses or losses, (v)
other non-cash charges, expenses or losses, provided that if any non-cash
charge, expense or loss in excess of $5,000,000 represents an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, (vi) non-cash stock option and other equity-based compensation
expenses, (vii) fees and expenses relating to this Agreement, (viii) any net
loss for such period attributable to the early extinguishment of Indebtedness or
to hedging obligations or other derivative instruments, (ix) any net loss from
disposed, abandoned or discontinued operations, (x) the non-cash portion of
straight-line rent expense to the extent not representing a future cash charge
and (xi) fees and expenses incurred or any amortization thereof in connection
with any acquisition, investment, recapitalization, asset disposition, issuance
or repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case, to the extent not otherwise prohibited hereunder plus (c) the amount
of pro forma cost savings and synergies (net of actual amounts realized) that
are reasonably identifiable and factually supportable (in the good faith
determination of the Borrower, as certified by the Borrower in the Compliance
Certificate delivered by the Borrower for such period) related to any Investment
(including any Permitted Acquisition) or asset disposition that are expected to
be realized within twelve (12) months after the consummation of such Investment
or asset disposition, in each case net of the amount of actual benefits realized
during such period from such Investment or asset disposition, provided that (A)
projected amounts (that are not yet realized) may no longer be added in
calculating Consolidated EBITDA to the extent occurring more than twelve (12)
calendar months after the consummation of the applicable Investment or asset
disposition and (B) the aggregate amount added to Consolidated EBITDA for any
period pursuant to this clause (c) shall not exceed fifteen percent (15%) of
Consolidated EBITDA for such period (calculated prior to giving effect to this
clause (c)), minus (d) the following to the extent added in calculating such
Consolidated Net Income: (i) extraordinary or non-recurring income or gains;
(ii) any net gain for such period attributable to the early extinguishment of
Indebtedness or to hedging obligations or other derivative instruments; and
(iii) any net gain from disposed, abandoned or discontinued
operations.  Notwithstanding the forgoing, (i) Consolidated EBITDA shall be
calculated without giving effect to the non-cash effects of purchase accounting
or similar adjustments required or permitted by GAAP in connection with any
Permitted Acquisitions and (ii) Consolidated EBITDA shall be calculated on a Pro
Forma Basis to the extent set forth in Section 1.03(c) to give effect to, among
other things, any Permitted Acquisition.

“Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period plus (b) rent and lease expense for such
period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of the four
fiscal quarters most recently ended to (b) Consolidated Fixed Charges for the
period of the four fiscal quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) the cash
portion of rent and lease expense for such period plus (c) Consolidated
Scheduled Funded Debt Payments for such period plus (d) Permitted Payments
(other than any Permitted Payment made since the end of the Applicable Period
most recently ended prior to the date of such Permitted Payment if, at the time
such Permitted Payment is made, the Consolidated Total Net Leverage Ratio

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

recomputed as of the end of such Applicable Period is less than 3.0:1.0 on a Pro
Forma Basis immediately after giving effect to such Permitted Payment plus all
other Permitted Payments made since the end of such Applicable Period).

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, the amortization of original issue discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP plus (c) the implied
interest component of Synthetic Leases with respect to such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding extraordinary gains
and losses) for such period.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness.  For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period (except to the extent such voluntary or mandatory prepayment is applied
to the remaining principal installments of the applicable Indebtedness on a pro
rata basis, in which case commencing in the fiscal quarter after the fiscal
quarter in which such voluntary or mandatory prepayment is made “scheduled
payments of principal” shall be determined giving effect to any reduction of
such scheduled payments resulting from the application of such voluntary or
mandatory prepayment), (b) shall be deemed to include the Attributable
Indebtedness and (c) shall not include any voluntary prepayments under, or
mandatory prepayments required by, Section 2.05.

“Consolidated Senior Secured Net Leverage Ratio” means as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Funded
Indebtedness (other than (A) Subordinated Indebtedness and (B) Funded
Indebtedness that is not secured by a Lien on any property of the Borrower or
any Subsidiary) as of such date minus (ii) up to $100 million of Unrestricted
Cash as of such date to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.

“Consolidated Total Assets” means, as of any date of determination, total assets
of the Borrower and its Subsidiaries on a consolidated basis determined in
accordance with GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) the difference of (i) Consolidated Funded Indebtedness as of
such date minus (ii) up to $100 million of Unrestricted Cash as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Contractual Obligation” means, as to any Person, any provision of any written
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 20% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend or expect to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any Subsidiary in connection with a
Disposition that is designated by the Borrower as “Designated Non-cash
Consideration” pursuant to written notice delivered to the Administrative Agent,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale, redemption or payment
of, on or with respect to such Designated Non-cash Consideration; provided that
the fair market value of each item of Designated Non-cash Consideration shall be
measured at the time received and without giving effect to subsequent changes in
value.

“Discounted Optional Prepayment” has the meaning specified in Section 2.05(b).

“Discounted Optional Prepayment Notice” has the meaning specified in Section
2.05(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; (g) any Recovery Event; (h) any merger,
dissolution, liquidation or consolidation permitted by Section 8.04 (other than
Section 8.04(e)); (i) dispositions of Investments in Joint Ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in, joint venture arrangements and similar
binding arrangements; (j) the contemporaneous exchange, in the ordinary course
of business, of property for property of a like kind, to the extent that the
property received in such exchange is of a value equivalent to the value of the
property exchanged; (k) the disposition in any transaction or series of related
transactions of property having an aggregate fair market value of less than
$10 million; (l) solely for purposes of Section 2.05(c), any Permitted Sale and
Leaseback Transaction; and (m) the disposition of Permitted Factoring Property
in Permitted Factoring Transactions, provided that, solely with respect to this
clause (m), (i) one hundred percent (100%) of the consideration paid in
connection therewith shall be cash and Cash Equivalents paid contemporaneous
with the consummation of such disposition, and (ii) the aggregate net book value
of all accounts receivable of the Borrower and its Subsidiaries at any time
subject to Permitted Factoring Transactions shall not exceed the greater of
(A) $400 million or (B) fifty percent (50%) of the net book value of the
accounts receivable of the Borrower and its Subsidiaries on a consolidated basis
as of the end of the Applicable Period.  For purposes of clarification, (x) a
Restricted Payment shall not constitute a Disposition and (y) an Investment
shall not constitute a Disposition.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination by a Governmental Authority
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent in
consultation with the Borrower, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent, in consultation with the Borrower, in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice (provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied as otherwise reasonably determined by the Administrative Agent in
consultation with the Borrower), and (ii) if the Eurodollar Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property or any other interest in real property; (b) any personal
property (including, without limitation, motor vehicles) in respect of which the
attachment or perfection of a Lien is not either (i) governed by the Uniform
Commercial Code or (ii) effected by appropriate evidence of the Lien being filed
in any of the United States Copyright Office, the United States Patent and
Trademark Office, the Canadian Copyright Office and the Canadian Patent and
Trademark Office, unless requested by the Administrative Agent or the Required

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Lenders after the Closing Date; (c) any property if the grant of a security
interest therein is prohibited by applicable Law; (d) any property if the grant
of a security interest therein requires any consent, approval, license or
authorization of any Governmental Authority unless (i) such consent, approval,
license or authorization has been received or (ii) such requirement is rendered
ineffective pursuant to the Uniform Commercial Code or any other applicable Law
(it being understood that (i) if any such consent, approval, license or
authorization of any Governmental Authority is required, then the applicable
Loan Party agrees to use commercially reasonable efforts to obtain such consent,
approval, license or authorization and (ii) for purposes of clarification, this
clause (d) shall not exclude accounts receivable arising from amounts due by the
U.S. Government or any department or agency thereof); (e) Equity Interests in
any Person that is not a Wholly Owned Subsidiary to the extent the grant of a
security interest in such Equity Interests is prohibited by the Organization
Documents of such Person; (f) any property which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(i),
(q), (v) or (x) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property; (g) any lease, license or other
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Borrower or any
Subsidiary) after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable Law, other than proceeds and
receivables thereof the assignment of which is expressly deemed effective under
the Uniform Commercial Code notwithstanding such prohibition; (h) the Equity
Interests of any Foreign Subsidiary to the extent not required to be pledged to
secure the Obligations pursuant to Section 7.13(a); (i) any property as to which
the Administrative Agent and the Borrower agree that the cost of obtaining a
security interest in such property or perfecting a security interest in such
property is excessive in relation to the benefit to the Lenders of the security
to be afforded thereby; and (j) any property to the extent the granting of a
security interest in such property would result in either (i) an investment in
“United States property” by a CFC with respect to which a Loan Party is a
“United States shareholder” within the meaning of section 956 of the Internal
Revenue Code, or (ii) material adverse tax consequences to the Borrower or any
of its Subsidiaries, in either case, as determined by the Borrower in
consultation with the Administrative Agent.

“Excluded Subsidiary” means (a) a direct or indirect Subsidiary that is a CFC,
(b) any Foreign Subsidiary Holding Company, (c) each Domestic Subsidiary that is
a Subsidiary of a Foreign Subsidiary, (d) a direct or indirect Subsidiary that
is treated as disregarded from its owner for U.S. federal income tax purposes
and that owns directly or indirectly (including through one or more disregarded
entities) more than 66% of the voting stock of a Subsidiary described in clauses
(a) through (c), (e) any other Subsidiary the pledge of whose voting equity
interests or whose provision of a guarantee under the Loan Documents could
constitute an investment in “United States property” within the meaning of
Section 956 of the Internal Revenue Code by a CFC with respect to which the
Borrower is a “United States shareholder” within the meaning of Section 951 of
the Internal Revenue Code, or which could otherwise result in an adverse tax
consequence to the Borrower or one of its Subsidiaries, as determined by the
Borrower in consultation with the Administrative Agent, (f) any SPV and (g) each
Domestic Subsidiary to the extent that (i) such Domestic Subsidiary is
prohibited by any applicable Law from guaranteeing the Obligations or (ii) any
consent, approval, license or authorization of any Governmental Authority is
required in order for such Domestic Subsidiary to become a Guarantor and such
consent, approval, license or authorization has not been received (if any
consent, approval, license or authorization of any Governmental Authority is
required in order for any Domestic Subsidiary to become a Guarantor, then such
Domestic Subsidiary agrees to use commercially reasonable efforts to obtain such
consent, approval, license or authorization).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.09 and any other “keepwell, support
or other agreement” for

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Contracts for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, or the L/C Issuer on account  of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its net income (however denominated), and
franchise Taxes imposed on it, in each case, by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or as a result of a
present or former connection between the recipient and the jurisdiction imposing
such Tax (other than a present or former connection arising as a direct result
of entering into, or being a party to, receiving or perfecting a security
interest under, or enforcing its rights under any of the Loan Documents, or
“Other Connection Taxes”), (b) any branch profits Taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction described in clause
(a), (c) in the case of a Lender (other than an assignee pursuant to a request
by the Borrower under Sections 3.06(b) and 11.13), any United States withholding
Tax that is required to be imposed on amounts payable to or for the account of
such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such Taxes, (d) Taxes attributable to such recipient’s
failure to comply with Section 3.01(e),  and (e) any withholding Tax that is
imposed pursuant to FATCA.

“Existing Indebtedness” has the meaning specified in Section 5.01.

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Fifth Amendment Closing Date and identified on Schedule 2.03.

“Facilities” has the meaning specified in Section 6.09(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreements entered into in connection with the
foregoing and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Fee Letter” means each of the following (individually or collectively, as the
context may require): (a) the letter agreement dated April 10, 2018 among the
Borrower and MLPFS and (b) the letter agreement dated December 22, 2015 among
the Borrower, MLPFS, and Bank of America.

“Fifth Amendment Closing Date” means November 15, 2013.

“First Tier Foreign Subsidiaries” has the meaning specified in Section
7.13(a)(ii).

“Fitch” means Fitch, Inc. and any successors thereto.

“Foreign Acquisition” means an Acquisition of a Person that is not organized
under the laws of a state of the United States of America or the District of
Columbia (or, in the case of an Acquisition of Property of a Person, Property
that is not located in the United States of America).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary which is a Domestic
Subsidiary substantially all of the assets of which consist of the Equity
Interests (and, as applicable, debt) of one or more direct or indirect Foreign
Subsidiaries.

“Foreign Subsidiary Indebtedness” has the meaning specified in Section 8.03.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations, whether current or long-term, for borrowed money (including
the Obligations (other than obligations under Swap Contracts)) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)all purchase money indebtedness;

(c)the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(d)the maximum amount available to be drawn under standby letters of credit,
bankers’ acceptances, bank guaranties and similar instruments;

(e)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(f)the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;

(g)all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;

(h)all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that for purposes hereof, the
outstanding amount any Funded Indebtedness under this clause (h) shall be deemed
to be the lesser of the principal amount of such Funded Indebtedness and the
fair market value of the property subject to any such Lien;

(i)all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j)all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to or otherwise limits the liability of such
Person;

provided that Funded Indebtedness shall not include (A) trade and other ordinary
course payables and accrued expenses arising in the ordinary course of business,
(B) prepaid or deferred revenue arising in the ordinary course of business, (C)
purchase price holdbacks arising in the ordinary course of business in respect
of a portion of the purchase price of an asset to satisfy unperformed
obligations of the seller of such asset, (D) purchase price holdbacks arising in
connection with an Acquisition until such purchase price holdbacks become a
liability on the balance sheet of such Person in accordance with GAAP, (E)
earn-out obligations until such obligations become a liability on the balance
sheet of such Person in accordance with GAAP and (F) Indebtedness and all other
obligations arising under any Permitted Factoring Transaction.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to (i)
obligations under any Swap Contract between any Subsidiary and any Lender or
Affiliate of a Lender that is permitted to be incurred pursuant to Section
8.03(d) and obligations under any Treasury Management Agreement between any
Subsidiary and any Lender or Affiliate of a Lender, the Borrower, and (ii) the
payment and performance by each Specified Loan Party of its obligations under
its Guaranty with respect to all Swap Obligations, the Borrower and (d) the
successors and permitted assigns of the foregoing; provided that, for the
avoidance doubt, no Excluded Subsidiary shall be required to become a Guarantor
hereunder unless the Borrower, in its sole discretion, causes such Subsidiary to
become a Guarantor on or after the date hereof in accordance with the terms
hereof.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMT” has the meaning specified in the definition of “Sanctions”.

“Honor Date” has the meaning specified in Section 2.03(c).

“Incremental Facilities” has the meaning specified in Section 2.16(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.16(a).

“Incremental Facility Commitment” means a commitment to an Incremental Facility.

“Incremental Revolving Increase” has the meaning specified in Section 2.16(a).

“Incremental Term Facility” has the meaning specified in Section 2.16(a).

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Incremental Tranche A Term Facility” has the meaning specified in Section
2.16(a).

“Incremental Tranche B Term Facility” has the meaning specified in Section
2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all Funded Indebtedness;

(b)the Swap Termination Value of any Swap Contract;

(c)the maximum amount available to be drawn under commercial letters of credit,
surety bonds and similar instruments;

(d)all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(e)all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to or otherwise limits the liability of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Revolving Facility” means the revolving facility established pursuant
to Section 2.01(a).

“Intercompany Indebtedness” means any Indebtedness owing by a Loan Party to
another Loan Party.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective Business Days that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders making or maintaining the applicable Eurodollar
Rate Loan, nine or twelve months) thereafter (subject to availability), as
selected by the Borrower in its Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, or (c) an
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested less any returns on such Investment (not
to exceed the original amount invested), but without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

“Joint Venture” means any Person in which the Borrower or any Subsidiary owns
Equity Interests other than any such Person that is a Subsidiary.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, (b) any other Revolving Lender that upon request of
the Borrower agrees by written notice to the Borrower and the Administrative
Agent to issue one or more Letters of Credit hereunder and (c) any successor
issuer of Letters of Credit hereunder.  The term “L/C Issuer” when used with
respect to a Letter of Credit or the L/C Obligations relating to a Letter of
Credit shall refer to the L/C Issuer that issued such Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Test Date” means, with respect to a Limited Condition Transaction, the date
of the definitive agreement (or other relevant definitive documentation) for
such Limited Condition Transaction

“Lender Participation Notice” has the meaning specified in Section 2.05(b).

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, as the context
requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such affiliate.  Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25 million.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Leverage Increase Period” has the meaning specified in Section 8.11(a).

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction” means any (a) Acquisition or other Investment
whose consummation is not conditioned on the availability of, or on obtaining,
third-party financing and (b) incurrence, redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, grant or creation of
Liens and making of Restricted Payments, in each case requiring irrevocable
notice in advance of such action and, in the case of each of clauses (a)
and (b), is designated as a Limited Condition Transaction by the Borrower in
writing to the Administrative Agent.

“Liquidity” means the sum of (a) all cash and Cash Equivalents of the Borrower
and its Subsidiaries on such date that (i) do not appear (or would not be
required to appear) as “restricted” on a consolidated balance sheet of the
Borrower and its Subsidiaries and (ii) are not subject to a Lien of the type
described in Sections 8.01(p), (q), (s), (u), (v) and (y)) plus (b) availability
under the Aggregate Revolving Commitments plus (c) the aggregate amount
available to be borrowed by the Borrower or any Subsidiary under any revolving
credit facility or similar financing arrangement (other than the Credit
Agreement).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or a Term Loan.

“Loan Amendment” has the meaning specified in Section 2.16(b).

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, any Auto Borrow Agreement, each
Incremental Facility Amendment, each Loan Amendment and the Fee Letter (but
excluding Swap Contracts and Treasury Management Agreements).

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit 2.02 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents,
taken as a whole; (c) a material impairment of the ability of any Loan Party to
perform its material obligations under any material Loan Document to which it is
a party; or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any material Loan Document to
which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary that accounts for
greater than (a) five percent (5%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the Applicable Period or (b) five
percent (5%) of Consolidated Total Assets as of the end of the Applicable
Period; provided that if at any time all Domestic Subsidiaries that are not
Guarantors account in the aggregate for greater than (i) ten percent (10%) of
Consolidated EBITDA for the Applicable Period, (ii) ten percent (10%) of total
revenues of the Borrower and its Subsidiaries on a consolidated basis for the
Applicable Period or (iii) ten percent (10%) of Consolidated Total Assets as of
the end of the Applicable Period, then the Borrower shall cause one or more of
such Domestic Subsidiaries to become Guarantors pursuant to Section 7.12 such
that immediately thereafter the remaining Domestic Subsidiaries that are not
Guarantors shall not exceed any of the thresholds in clauses (i), (ii) or (iii)
of this proviso.

“Material Foreign Subsidiary” means any Foreign Subsidiary that accounts for
greater than (a) five percent (5%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the Applicable Period or (b) five
percent (5%) of Consolidated Total Assets as of the end of the Applicable
Period; provided that if at any time all Foreign Subsidiaries that do not meet
any of the thresholds in clauses (a), (b) and (c) above account in the aggregate
for greater than (i) ten percent (10%) of Consolidated EBITDA for the Applicable
Period, (ii) ten percent (10%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the Applicable Period or (iii) ten
percent (10%) of Consolidated Total Assets as of the end of the Applicable
Period, then the Borrower shall designate in writing to the Administrative Agent
one or more of such Foreign Subsidiaries as Material Foreign Subsidiaries such
that immediately thereafter the remaining Foreign Subsidiaries that do not meet
any of the thresholds in clauses (a) and (b) above shall not exceed any of the
thresholds in clauses (i), (ii) or (iii) of this proviso.

“Material Indebtedness” means any Indebtedness (other than Indebtedness arising
under the Loan Documents, Indebtedness arising under Swap Contracts and
intercompany Indebtedness) having an aggregate principal amount of more than the
Threshold Amount.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means June 30, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion not to exceed 102% of the obligation being secured by such Cash
Collateral.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Ninth Amendment Closing Date).

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“MNPI” has the meaning specified in Section 2.05(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition,
Recovery Event or Debt Issuance net of (a) fees, expenses and costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions, in each case paid to a Person
who is not the Borrower or an Affiliate of the Borrower), (b) taxes paid or
payable as a result thereof, (c) in the case of any Disposition or any Recovery
Event, the amount necessary to retire any Indebtedness secured by a Permitted
Lien (ranking senior to any Lien of the Administrative Agent) on the related
property and (d) the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (b) above) (i) associated with the assets that are the subject of such
event and (ii) retained by the Borrower or any of the Subsidiaries, provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such event occurring on the date of such reduction; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non‑cash consideration received by the Borrower or any Subsidiary in any
Disposition, Recovery Event or Debt Issuance.

“Ninth Amendment Closing Date” means May 3, 2018.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.11(a).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between the Borrower or any Subsidiary and any Lender or Affiliate
of a Lender (or any Person that was a

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Lender or an Affiliate of a Lender on the date such Person entered into such
Swap Contract) that is permitted to be incurred pursuant to Section 8.03(d) and
(b) all obligations under any Treasury Management Agreement between the Borrower
or any Subsidiary and any Lender or Affiliate of a Lender (or any Person that
was a Lender or an Affiliate of a Lender on the date such Person entered into
such Treasury Management Agreement); provided that (a) obligations of the
Borrower or any of its Subsidiaries under any such Swap Contract or any such
Treasury Management Agreement shall be secured and guaranteed pursuant to the
Collateral Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (b) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under any such Swap Contract or Treasury
Management Agreement; provided, further that “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning specified in Section 2.05(b).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other intangible, recording, filing or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to
Sections 3.06(b) and 11.13)) and other than (for the avoidance of doubt)
Excluded Taxes.

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof immediately after giving effect
to any borrowings and prepayments or repayments of any Loans occurring on such
date; and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date immediately after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means any Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Event of Default shall have
occurred and be continuing or would result from such Acquisition; (b) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the same or a similar line of business of providing IT
products, solutions, services and professional services as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof); (c) in the case of the Acquisition of Equity Interests
of another Person, the board of directors (or other comparable governing body)
of such other Person shall have duly approved such Acquisition; (d) the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that immediately after giving effect to such
Acquisition on a Pro Forma Basis the Loan Parties shall be in compliance with
the financial covenants set forth in Section 8.11, recomputed as of the end of
the Applicable Period; and (e) immediately after giving effect to such
Acquisition, there shall be at least $50 million of availability existing under
the Aggregate Revolving Commitments.

“Permitted Factoring Property” means accounts receivable and any other rights
that are customarily transferred in connection with factoring of accounts
receivable.

“Permitted Factoring Transaction” means any sale of Permitted Factoring Property
by the Borrower or any Subsidiary pursuant to a factoring arrangement that is
non-recourse to the Borrower or any Subsidiary, subject to the limitations set
forth in the definition of “Disposition”.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

“Permitted Payments” means, collectively, (a) Restricted Payments made under
Section 8.06(d) and (b) prepayments of Subordinated Indebtedness incurred under
Section 8.03(f) made under Section 8.12(a)(ii).

“Permitted Sale Leaseback Transaction” means any Sale Leaseback Transaction
consummated by the Borrower or any of the Subsidiaries after the Closing Date,
provided that any such Sale Leaseback Transaction that is not between (a) a Loan
Party and another Loan Party or (b) a Subsidiary that is not a Loan Party and
another Subsidiary that is not a Loan Party shall be consummated for fair value
as determined at the time of consummation in good faith by the Borrower or such
Subsidiary.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

below such announced rate.  Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which the
Borrower has delivered financial statements on or prior to the Closing Date
and/or is required to deliver financial statements pursuant to Section 7.01(a)
or (b).  In connection with the foregoing, (a) with respect to any Disposition
or Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the Applicable Period and (b) with
respect to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the Applicable
Period immediately after giving effect to the applicable transaction on a Pro
Forma Basis.

“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.05(b).

“PTE” means a prohibited transaction class exemption issued by the United States
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 7.02.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Lenders” has the meaning specified in Section 2.05(b).

“Qualifying Loans” has the meaning specified in Section 2.05(b).

“Quoted Rate” means, with respect to any Quoted Rate Swing Line Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swing Line Lender
and accepted by the Borrower in accordance with the provisions hereof; provided
that from the date that any Revolving Lender funds a participation interest in
such Quoted Rate Swing Line Loan, the Quoted Rate for such Quoted Rate Swing
Line Loan shall be a rate equal to the Base Rate plus the Applicable Margin for
Revolving Loans that are Base Rate Loans.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Quoted Rate Swing Line Loan” means any Swing Line Loan that bears interest at
the Quoted Rate.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Refinancing Facility” means an Incremental Facility (or portion thereof) which
refinances one or more tranches of term loans and/or revolving facilities
(including revolving loans thereunder) under this Agreement; provided that the
portion of any Incremental Facility that is deemed a Refinancing Facility shall
be limited to the amount equal to the aggregate principal amount of the term
loans and/or revolving facilities being refinanced plus unpaid accrued interest
and premium (if any) thereon and underwriting discounts, fees, commissions and
expenses incurred in connection therewith.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than a Swing Line Loan), a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan (other than a Swing Line Loan advanced pursuant to
any Auto Borrow Agreement), a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments and the outstanding
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) or (b) if the Commitments have been
terminated, the outstanding Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition).  The
unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and/or Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding in the aggregate more than 50% of (a) the unfunded Revolving Commitments
and the outstanding Revolving Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) or
(b) if the Revolving Commitments have been terminated, the outstanding Revolving
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition).  The unfunded Revolving
Commitments of, and the outstanding Revolving Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders;
provided that the amount of any participation in any Swing Line Loan and/or
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, vice president finance, treasurer, assistant
treasurer or controller of a Loan Party, in each case or similar title, and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.16(a), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Facilities” has the meaning specified in Section 2.16(a).

“Revolving Lender” means at any time a Lender that holds (a) a Revolving
Commitment or (b) if the Revolving Commitments have been terminated, outstanding
Revolving Loans, Swing Line Loans, L/C Obligations and participations therein.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties.

“Solvent” or “Solvency” means that (a) the Fair Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceeds their Liabilities, (b)
the Present Fair Salable Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities; (c) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(d) the Borrower and its Subsidiaries taken as a whole will be able to pay their
Liabilities as they mature. For purposes of this definition of “Solvent” or
“Solvency”, the terms below shall have the following definitions:

(i)“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

(ii)“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

(iii)“Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date of determination, determined
in accordance with GAAP consistently applied.

(iv)“Will be able to pay their Liabilities as they mature” means, for the period
from the date hereof through the Maturity Date, the Borrower and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

(v)“Do not have Unreasonably Small Capital” means that the Borrower and its
Subsidiaries taken as a whole do not have unreasonably small capital to conduct
their business, it being understood that “unreasonably small capital” depends
upon the nature of the particular business or businesses conducted or to be
conducted and is based on the needs and anticipated needs for capital of the
business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Specified Loan Party” means, at any time, any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 4.09).

“Specified Purchase Agreement Representations” means, with respect to any
Acquisition or other Investment, such of the representations and warranties made
by, or with respect to, the applicable entity to be acquired and its
Subsidiaries (if any) in the applicable definitive agreement relating to such
Acquisition or Investment as are material to the interests of the lenders
providing the applicable Indebtedness, but only to the extent that the Borrower
(or its applicable Affiliates) has the right to terminate its (or their)
obligations under such agreement, or to decline to consummate such transaction,
as a result of a breach of any one or more of such representations and
warranties in such agreement.

“Specified Representations” means the representations and warranties made in
Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of
Section 6.02, Section 6.02(a), Section 6.04, Section 6.14, Section 6.18 (as of
the date of the applicable Incremental Term Facility immediately after giving
effect to the incurrence thereof and to the consummation of the applicable
Acquisition or other Investment and the incurrence of any Indebtedness, grant of
any Liens or making of any Restricted Payment in connection therewith),
Section 6.19 (but only with respect to (i) assets with respect to which a lien
may be perfected by the filing of a financing statement under the Uniform
Commercial Code, (ii) the pledge and perfection of security interests in Equity
Interests of the Borrower’s material, wholly-owned Domestic Subsidiaries
(excluding delivery of stock certificates of any Person acquired pursuant to the
applicable Acquisition or Investment to the extent not received from the seller
under the definitive agreement relating to such Acquisition or Investment ) and
(iii) other assets a security interest in which can be provided and perfected
after the Borrower’s use of commercially reasonable efforts to do so or without
undue burden or expense), Section 6.21 and Section 6.22.

“SPV” means any special purpose entity established in connection with any
Permitted Factoring Transaction.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the Obligations in a
manner and to an extent acceptable to the Administrative Agent.

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests entitled to vote for members of the board of
directors or equivalent governing body is at the time beneficially owned,
directly, or indirectly through one or more intermediaries, or both, by such
Person, and (b) any other corporation, partnership, joint venture, limited
liability company or other business entity that is consolidated with the
Borrower under GAAP.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, Tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means each of the Tranche A-3 Term Loan and any Incremental Term
Facility.

“Term Loan Commitment” means, as to any Lender, the Tranche A-3 Term Loan
Commitment of such Lender or the Incremental Facility Commitment of such Lender
to an Incremental Term Facility.

“Threshold Amount” means $40 million.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Tranche A Term Loan” means each of the Tranche A-3 Term Loan and or any
Incremental Tranche A Term Facility.

“Tranche A-3 Term Loan” has the meaning specified in Section 2.01(b).

“Tranche A-3 Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Tranche A-3 Term Loan to the Borrower on the Ninth
Amendment Closing Date pursuant to Section 2.01(b), in the principal amount set
forth opposite such Lender’s name on Schedule 2.01 as of the Ninth

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Amendment Closing Date.  The aggregate principal amount of the Tranche A-3 Term
Loan Commitment of all of the Lenders as in effect on the Ninth Amendment
Closing Date is NINE HUNDRED THIRTY-EIGHT MILLION THREE HUNDRED NINETY-THREE
THOUSAND FIVE HUNDRED FIFTY-FOUR DOLLARS AND SIXTY-SIX CENTS ($938,393,554.66).

“Tranche B Term Loan” means any Incremental Tranche B Term Facility.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of unrestricted domestic cash and Cash Equivalents of the Borrower and its
Domestic Subsidiaries to the extent (a) not appearing (or required to appear) as
“restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP and (b) not subject to a Lien
described in Sections 8.01(p), (q), (s), (u), (v) and (y).

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Warrants” means any call options, warrants, purchase rights or similar rights
with respect to the Equity Interests of the Borrower sold by the Borrower
substantially concurrent with the issuance of Indebtedness that is convertible
into Equity Interests of the Borrower.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by
dividing:  (a) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Loan Document or Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, Preliminary
Statements of and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any Law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all assets and properties, tangible
and intangible, real and personal, including cash, securities, accounts and
contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis;
Limited Condition Transactions.

(a)Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b)Changes in GAAP.  In the event that any Accounting Change (defined below)
occurs and such Accounting Change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
at the request of the Borrower or the Administrative Agent, the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made (no fee shall be payable to the
Administrative Agent, Arrangers or Lenders in connection with any such
amendment; provided that the Borrower shall reimburse the Administrative Agent
for all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with any such amendment). 
Until such time as such an amendment shall have been

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred.  “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants, the Public Company Accounting Oversight Board or,
if applicable, the SEC.  Without limiting the foregoing, leases shall continue
to be classified and accounted for on a basis consistent with that reflected in
the Audited Financial Statements for all purposes of this Agreement,
notwithstanding any Accounting Change relating thereto, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.

(c)Calculation of Financial Covenants on a Pro Forma Basis.  Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to (i) any
Acquisition, Disposition or Recovery Event, (ii) any Disposition of all of the
Equity Interests of, or all or substantially all of the assets of, a Subsidiary
and (iii) any Disposition of a line of business or division of the Borrower or a
Subsidiary, in each case occurring during the applicable period.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d)Limited Condition Transactions.  Notwithstanding anything to the contrary
herein, in the event that the Borrower provides written notice to the
Administrative Agent designating a proposed transaction as a Limited Condition
Transaction and indicating the Borrower’s intention to test the conditions to
such Limited Condition Transaction and the availability of the Incremental Term
Facility that is to be used to finance such Limited Condition Transaction in
accordance with this Section, then the following provisions shall apply:

(i)any condition to such Limited Condition Transaction or such Indebtedness that
the Loan Parties be in compliance with the financial covenants set forth in
Section 8.11 immediately after giving effect to such Limited Condition
Transaction and the incurrence of such Indebtedness on a Pro Forma Basis
recomputed as of the end of the Applicable Period shall be satisfied if the Loan
Parties are in compliance with such financial covenants immediately after giving
effect to such Limited Condition Transaction and the incurrence of any
Indebtedness (other than Revolving Loans, Swing Line Loans and Letters of
Credit) on a Pro Forma Basis recomputed as of the end of the Applicable Period
immediately prior to the LCT Test Date;

(ii)any condition to an Incremental Term Facility that the Senior Secured Net
Leverage Ratio not exceed a specified level immediately after giving effect to
the incurrence of such Incremental Term Facility on a Pro Forma Basis recomputed
as of the end of the Applicable Period shall be satisfied if the Loan Parties
are in compliance with such Senior Secured Net Leverage Ratio immediately after
giving effect to the incurrence of such Incremental Term Facility on a Pro Forma
Basis recomputed as of the end of the Applicable Period immediately prior to the
LCT Test Date;

(iii)any condition to such Limited Condition Transaction or such Indebtedness
that requires that no Default or Event of Default shall have occurred and be
continuing at the time of such Limited Condition Transaction or the incurrence
of such Indebtedness shall be satisfied if (A) no Default or Event of Default
shall have occurred and be continuing on the LCT Test Date and (B) no Event of
Default under Section 9.01(a), 9.01(f) or 9.01(g) shall have occurred and be

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

continuing on the date of the consummation of such Limited Condition Transaction
and the incurrence of such Indebtedness; and

(iv)any condition to such Limited Condition Transaction or such Indebtedness
that the representations and warranties in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct at the time of
such Limited Condition Transaction or the incurrence of such Indebtedness shall
be satisfied if (A) the representations and warranties in Article VI or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct as of
the LCT Test Date and (B) the Specified Representations and the Specified
Purchase Agreement Representations shall be true and correct on and as of the
date of the consummation of such Limited Condition Transaction and the
incurrence of such Indebtedness.

1.04Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).  The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that, except with respect to the calculation of
Letter of Credit fees pursuant to Section 2.03(h) and the fronting fee pursuant
to Section 2.03(i), with respect to any Letter of Credit that, by its terms or
the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Article II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Revolving Loans and Tranche A-3 Term Loan.

(a)Revolving Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “ Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

exceed such Lender’s Revolving Commitment.  Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.

(b)Tranche A-3 Term.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Tranche A-3
Term Loan”) in a single advance to the Borrower in Dollars on the Ninth
Amendment Closing Date in an amount equal to such Lender’s Tranche A-3 Term Loan
Commitment as of the Ninth Amendment Closing Date.  Amounts repaid on the
Tranche A-3 Term Loan may not be reborrowed.  The Tranche A-3 Term Loan may
consist of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as further provided herein.

2.02Borrowings, Conversions and Continuations of Loans.

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan
Notice.  Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, (ii) on the requested
date of any Borrowing of Base Rate Loans, and (iii) notwithstanding the
foregoing, and solely with respect to any requested Borrowing of Eurodollar Rate
Loans on the Ninth Amendment Closing Date, two Business Days prior to the Ninth
Amendment Closing Date.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding).  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, in connection
with any conversion or continuation of a Term Loan, if less, the entire
principal thereof then outstanding).  Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, or, in the case of any
continuation of any Eurodollar Rate Loan, shall be automatically continued as, a
Eurodollar Rate Loan with an Interest Period of one month.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to or continuation of Eurodollar Rate Loans with an
Interest Period of one month as described in the preceding subsection.  In the
case of a Borrowing, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Loan Notice with respect
to a Borrowing of Revolving Loans is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

(c)During the existence of an Event of Default, the Required Lenders may require
that no Loans may be converted or continued as Eurodollar Rate Loans.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than (i) 10 Interest Periods in effect with respect to Revolving Loans,
(ii) 10 Interest Periods in effect with respect to the Tranche A-3 Term Loan and
(iii) a maximum number of Interest Periods as agreed by the Administrative Agent
in effect with respect to each Incremental Term Facility.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

(g)This Section 2.02 shall not apply to Swing Line Loans.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto,

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii)The L/C Issuer shall not issue any Letter of Credit if:

 

(A)

subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

 

(B)

the expiry date of such requested Letter of Credit would occur after the date 12
months after the Maturity Date, unless all the Revolving Lenders have approved
such expiry date.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B)

the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;

 

(C)

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $100,000;

 

(D)

such Letter of Credit is to be denominated in a currency other than Dollars;

 

(E)

any Revolving Lender at that time is a Defaulting Lender, unless the L/C Issuer
has entered into arrangements satisfactory to the L/C Issuer (in its sole
discretion) and the Borrower to eliminate the L/C Issuer’s Fronting Exposure, if
any (after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has Fronting Exposure, as it may elect in its sole discretion; or

 

(F)

such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder.

(iv)Reserved.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably request.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the date 12 months after the Maturity Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”).  Unless otherwise directed by the L/C Issuer, the Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement.  Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Amount”), and the amount of such Lender’s Applicable Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Borrowing of
Revolving Loans that are Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

(d)Repayment of Participations.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) thereof in the same funds as those received by the
Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable.

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, the Required Revolving Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower that were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT – IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.

(h)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate for Revolving Loans
that are Eurodollar Rate Loans times the daily amount available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand; and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges shall be due and payable promptly following demand and shall be
nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04Swing Line Loans.

(a)Swing Line Facility.  Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion subject to
the terms of any Auto Borrow Agreement make loans (each such loan, a “Swing Line
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving
Commitment and (iii) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure, and provided further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan or a Quoted Rate Swing Line Loan, as the Borrower may
elect.  Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b)Borrowing Procedures.  Subject to the terms of any Auto Borrow Agreement,
each Borrowing of Swing Line Loans shall be made upon the Borrower’s irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by (A) telephone or (B) by a Swing Line Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 2:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum principal amount of
$100,000, (ii) the requested borrowing date, which shall be a Business Day and
(iii) whether such Swing Line Loan shall be a Base Rate Loan or a Quoted Rate
Swing Line Loan.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 3:00 p.m. on the date of the proposed Borrowing of Swing
Line Loans (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c)Refinancing of Swing Line Loans.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice).  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount.  The Administrative Agent shall remit the funds
so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be.  A certificate of the Swing Line Lender submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02 (other
than the delivery of a Loan Notice).  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(d)Repayment of Participations.

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) thereof in the same funds as those
received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g)Auto Borrow Arrangement.  In order to facilitate the borrowing of Swing Line
Loans, the Borrower and the Swing Line Lender may mutually agree to, and are
hereby authorized to, enter into an auto borrow agreement in form and substance
reasonably satisfactory to the Borrower, Administrative Agent and the Swing Line
Lender (the “Auto Borrow Agreement”) providing for the automatic advance by the
Swing Line Lender of Swing Line Loans under the conditions set forth in the Auto
Borrow Agreement, subject to the conditions set forth herein.  At any time an
Auto Borrow Agreement is in effect, Borrowings of Swing Line Loans may be made
in accordance with the Auto Borrow Agreement.  For purposes of determining the
Total Revolving Outstandings at any time during which an Auto Borrow Agreement
is in effect, the Outstanding Amount of all Swing Line Loans shall be deemed to
be the sum of the Outstanding Amount of Swing Line Loans at such time plus the
maximum amount available to be borrowed under such Auto Borrow Agreement at such
time.  Notwithstanding anything herein to the contrary, the Borrower shall be
permitted to amend or terminate the Auto Borrow Agreement at any time without
notice to or consent of the Administrative Agent or the Lenders (but subject to
any amendment or termination requirements set forth in the Auto Borrow
Agreement).

2.05Prepayments.

(a)Voluntary Prepayments of Loans.

(i)Revolving Loans and Term Loans.  The Borrower may, upon delivery of a Notice
of Loan Prepayment from the Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans and the Term Loans in whole
or in part without premium or penalty; provided that, unless otherwise agreed by
the Administrative Agent, (A) such Notice of Loan Prepayment shall be received
by the Administrative Agent not later than 11:00 a.m. (1) two Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loans shall be applied as directed by the Borrower (and
absent such direction, to the remaining principal amortization payments in
direct order of maturity).  Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

(ii)Swing Line Loans.  Subject to the terms of any Auto Borrow Agreement, the
Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of prepayment under this Section 2.05(a) if such prepayment is conditioned on
the consummation of another transaction, which transaction shall not be
consummated or otherwise shall be delayed (provided any such rescission or
postponement shall be subject to Section 3.05).

(b)Discounted Optional Prepayments.

(i)Notwithstanding anything to the contrary contained in this Agreement
(including Section 2.05(a), Section 2.12(a) or Section 2.13), the Borrower shall
have the right at any time and from time to time to prepay the Term Loans at a
discount to the par value of the applicable Term Loan and on a non pro rata
basis (each a “Discounted Optional Prepayment”); provided that

 

(A)

no Default shall have occurred and be continuing or would result from such
Discounted Optional Prepayment;

 

(B)

no Discounted Optional Prepayment shall be made with the proceeds of any
Revolving Loan;

 

(C)

such Discounted Optional Prepayment shall be offered to all Lenders holding the
applicable Term Loan on a pro rata basis (it being understood that the
determination by a Lender that holds a portion of such Term Loan whether to
accept such offer shall be in such Lender’s sole discretion);

 

(D)

the Borrower shall deliver to the Administrative Agent a certificate stating
that at the time of such Discounted Optional Prepayment the Borrower does not
have any material non-public information (“MNPI”) that either (x) has not been
disclosed to the

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

 

Lenders (other than those which have elected not to receive such MNPI) prior to
such time or (y) would reasonably be expected to have a material effect upon, or
otherwise be material to, the market price of the applicable Term Loan or a
Lender’s decision to participate in such Discounted Optional Prepayment;

 

(E)

the undiscounted aggregate principal amount of the applicable Term Loan prepaid
with Discounted Optional Prepayments during the term of this Agreement shall not
exceed $100 million; and

 

(F)

immediately after giving effect to such Discounted Optional Prepayment, there
shall be at least $50 million of Liquidity.

(ii)To the extent the Borrower seeks to make a Discounted Optional Prepayment,
the Borrower shall provide written notice to the Administrative Agent
substantially in the form of Exhibit 2.05-1 hereto (each, a “Discounted Optional
Prepayment Notice”) that the Borrower desires to prepay the applicable Term Loan
in the aggregate principal amount specified therein (each, a “Proposed
Discounted Prepayment Amount”) at a discount to the par value of such Term
Loan.  The Proposed Discounted Prepayment Amount of such Term Loan shall not be
less than $5,000,000.  The Discounted Optional Prepayment Notice shall further
specify with respect to the proposed Discounted Optional Prepayment: (A) the
Proposed Discounted Prepayment Amount, (B) a discount range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Discounted Optional Prepayment (representing the percentage of par of the
principal amount of such Term Loan to be prepaid) (the “Discount Range”) and (C)
the date by which Lenders are required to indicate their election to participate
in such proposed Discounted Optional Prepayment which shall be at least five
Business Days following the date of the Discounted Optional Prepayment Notice
(the “Acceptance Date”).

(iii)Upon receipt of a Discounted Optional Prepayment Notice in accordance with
Section 2.05(b)(ii), the Administrative Agent shall promptly notify each Lender
that holds a portion of the applicable Term Loan.  On or prior to the Acceptance
Date, each such Lender may specify by written notice substantially in the form
of Exhibit 2.05-2 hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Discount Range (for example, 80% of the par value of the applicable Term Loan)
and (B) a maximum principal amount (subject to rounding requirements specified
by the Administrative Agent) of the applicable Term Loan which such Lender is
willing to permit a Discounted Optional Prepayment at the Acceptable Price
(“Offered Loans”).  Based on the Acceptable Prices and principal amounts of the
applicable Term Loan specified by the Lenders in the applicable Lender
Participation Notices, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for the applicable Term Loan
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.05(b)(ii) for the Discounted Optional
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Borrower
can pay the Proposed Discounted Prepayment Amount in full (determined by adding
the principal amounts of Offered Loans commencing with the Offered Loans with
the lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range.  The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Voluntary
Discounted Prepayment and have Qualifying Loans (as defined below).  Any Lender
that holds a portion of the applicable Term Loan whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Optional Prepayment of such
Term Loan at any discount to their par value within the Applicable Discount.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(iv)The Borrower shall make a Discounted Optional Prepayment by prepaying the
applicable Term Loan (or portion thereof) offered by the Lenders (“Qualifying
Lenders”) that specify an Acceptable Price that is equal to or lower than the
Applicable Discount (“Qualifying Loans”) at the Applicable Discount; provided
that if the aggregate proceeds required to prepay all Qualifying Loans
(disregarding any interest payable at such time) would exceed the amount of
aggregate proceeds required to prepay the Proposed Discounted Prepayment Amount,
such amounts in each case calculated by applying the Applicable Discount, the
Borrower shall prepay such Qualifying Loans ratably among the Qualifying Lenders
based on their respective principal amounts of such Qualifying Loans (subject to
rounding requirements specified by the Administrative Agent).  If the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would be less than the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Borrower shall
prepay all Qualifying Loans.  The applicable Term Loan prepaid by the Borrower
pursuant to this Section 2.05(b) shall be applied to the remaining principal
amortization payments of such Term Loan of the selling Lenders in the manner
directed by the Borrower (and absent such direction, to the remaining principal
amortization payments in direct order of maturity).

(v)Each Discounted Optional Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice (provided that
such notice may be conditioned on receiving proceeds from any refinancing (but
shall remain subject to Section 3.05)) substantially in the form of Exhibit
2.05-3 hereto (each a “Notice of Discounted Prepayment”), delivered to the
Administrative Agent no later than 11:00 a.m. three Business Days prior to the
date of such Discounted Optional Prepayment, which notice shall specify the date
and amount of the Discounted Optional Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Notice of
Discounted Prepayment the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Notice of Discounted Prepayment is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Term Loan, on the
date specified therein together with accrued interest (on the par principal
amount) to but not including such date on the amount prepaid.

(vi)To the extent not expressly provided for herein, each Discounted Optional
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.05(b)(iii)) established by the Administrative Agent in consultation
with the Borrower.

(vii)Following a Discounted Optional Prepayment, no interest shall accrue from
and after the applicable prepayment date on the applicable Term Loan purchased
by the Borrower on such date and such purchased Term Loan shall be deemed
cancelled or retired for all purposes and no longer outstanding (and may not be
resold by the Borrower) for all purposes of this Agreement and all other Loan
Documents (notwithstanding any provisions herein or therein to the contrary),
including (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (B) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document, (C) the providing of any rights to the Borrower as a
Lender under this Agreement or any other Loan Document and (D) the determination
of Required Lenders.

(c)Mandatory Prepayments of Loans.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(i)Revolving Commitments.  If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall promptly prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii)Dispositions and Recovery Events.  The Borrower shall prepay the Term Loans
in an aggregate amount equal to 100% of the Net Cash Proceeds of any Disposition
or Recovery Event to the extent (A) such Net Cash Proceeds are not reinvested in
property that is useful in the business of the Borrower and its Subsidiaries
within 365 days of the date of such Disposition or Recovery Event and (B) the
aggregate amount of such Net Cash Proceeds that are not reinvested in accordance
with clause (A) exceeds $100 million during the term of this Agreement (it being
understood that such prepayment shall be due immediately upon the expiration of
such 365 day period); provided that if such Net Cash Proceeds are received by
any Foreign Subsidiary in connection with any Disposition or Recovery Event by a
Foreign Subsidiary, then the mandatory prepayment required by this Section
2.05(c) shall be limited to the amount of such prepayment that could not
reasonably be expected to cause adverse Tax consequences to the Borrower.

(iii)Debt Issuances.  Immediately upon receipt by the Borrower or any Subsidiary
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the
Term Loans in an aggregate amount equal to 100% of such Net Cash Proceeds.

(iv)Application of Mandatory Prepayments.  All amounts required to be paid
pursuant to this Section 2.05(c) shall be applied as follows:

 

(A)

with respect to all amounts prepaid pursuant to Section 2.05(c)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations;

 

(B)

with respect to all amounts prepaid pursuant to Section 2.05(c)(ii) or (iii),
ratably to the Term Loans (in each case to the next four scheduled quarterly
principal amortization payments and thereafter to the remaining scheduled
principal amortization payments on a pro rata basis).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(c)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

(v)Declined Prepayments.  One or more holders of any Term Loan may decline to
accept a mandatory prepayment under Section 2.05(c)(ii) in which case such
declined prepayment shall be retained by the Borrower.

2.06Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Aggregate
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations;
provided that (a) any such notice shall be received by the Administrative Agent
not later than 12:00 noon three Business Days prior to the date of termination
or reduction, (b) any such partial reduction

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (c) if, after giving effect to any reduction of
the Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Aggregate Revolving
Commitments.  Subject to Section 2.15(a)(v), any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Revolving Lender according to its Applicable Percentage.  All fees accrued with
respect thereto until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such
termination.  Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Aggregate Revolving Commitments if
such termination is conditioned on the consummation of another transaction,
which transaction shall not be consummated or otherwise shall be delayed
(provided any such rescission or postponement shall be subject to Section 3.05).

2.07Repayment of Loans.

(a)Revolving Loans.  The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b)Swing Line Loans.  Subject to the terms of any Auto Borrow Agreement, the
Borrower shall repay each Swing Line Loan on the earlier to occur of (i) the
date ten Business Days after such Swing Line Loan is made and (ii) the Maturity
Date.

(c)Tranche A-3 Term Loan.  The Borrower shall repay the outstanding principal
amount of the Tranche A-3 Term Loan in quarterly installments on the last
Business Day of each March, June, September and December (commencing with the
last Business Day of the fiscal quarter ending September 30, 2018) in an amount
equal to (i) for the first twelve such quarterly installments, 1.25% of the
initial principal amount of the Tranche A-3 Term Loan advanced on the Ninth
Amendment Closing Date and (ii) for each such quarterly installment thereafter
(other than, for the avoidance of doubt, the Maturity Date), 2.50% of the
initial principal amount of the Tranche A-3 Term Loan advanced on the Ninth
Amendment Closing Date (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02.  The Borrower shall repay to the Lenders the
Outstanding Amount of the Tranche A-3 Term Loan in full on the Maturity Date.

2.08Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (including
any Swing Line Loan that is a Base Rate Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan that is a Quoted Rate Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Quoted Rate applicable thereto.  To the extent that
any calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such past-due amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(i)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

at stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09Fees.

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender (subject to Section 2.15(a)(ii) in the case of
any Defaulting Lender) in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Loans and
(B) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15.  The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  For purposes of clarification, Swing Line Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.

(b)Fee Letter.  The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
(in consultation with the Borrower)

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  Notwithstanding the foregoing,
the Borrower shall only be obligated to make payments under this Section 2.10(b)
upon demand therefor, and failure to make any such payment on account of lack of
demand shall, for the avoidance of doubt, not result in a Default or Event of
Default hereunder.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each such promissory note shall be in the form of Exhibit 2.11 (a
“Note”).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day,

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(i)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

11.04(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13Sharing of Payments by Lenders.

Except as otherwise contemplated herein, if any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party agrees, to the extent it may effectively do so under applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.14Cash Collateral.

(a)Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to Section 9.02(c) or (iv) there shall exist a Defaulting
Lender, the Borrower shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens permitted under Section 8.01(m)), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent or with another financial institution acceptable to the
Borrower and the Administrative Agent.  The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)Certain Fees.

 

(1)

No Defaulting Lender shall be entitled to receive any fee payable under Section
2.09(a) for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender for any period during
which that Lender is a Defaulting Lender).

 

(2)

Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

 

(3)

With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Termination of Defaulting Lender Commitment.  The Borrower may, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), terminate the unused amount of the Revolving
Commitment of a Defaulting Lender upon not less than three Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.15(a)(ii) will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender that is a Lender under this Agreement (in each case whether on account of
principal, interest, fees or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender may
have against such Defaulting Lender.

(vi)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.16Incremental Facilities; Extensions.

(a)The Borrower may at any time after the Ninth Amendment Closing Date add one
or more tranches of term loans or add additional advances of any outstanding
tranches of term loans (each an “Incremental Term Facility”) and/or increase
commitments under the Revolving Facility (each such increase, an “Incremental
Revolving Increase”; each Incremental Term Facility and each Incremental
Revolving Increase are collectively referred to as “Incremental Facilities”) at
the option of the Borrower by an agreement in writing entered into by the Loan
Parties, the Administrative Agent and each Person

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(including any existing Lender) that agrees to provide a portion of such
Incremental Facility (each an “Incremental Facility Amendment”); provided that,
in each case subject to Section 1.03(d):

(i)the aggregate principal amount of all Incremental Facilities shall not exceed
the sum of (A) $400 million plus (B) the maximum amount, if any, such that
immediately after giving effect to the incurrence of such Incremental Facility
on a Pro Forma Basis (assuming for purposes of this calculation that all
Incremental Revolving Increases are fully drawn) (1) in the case of any
Incremental Facility other than a Refinancing Facility, the Consolidated Senior
Secured Net Leverage Ratio recomputed as of the end of the Applicable Period
would not be greater than 2.75:1.0 and (2) in the case of any Incremental
Facility, the Loan Parties would be in compliance with the financial covenants
set forth in Section 8.11 recomputed as of the end of the Applicable Period;
provided that for purposes of this sub-clause (B) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating the requirements set forth in sub-clauses (B)(1) and (B)(2) above
are satisfied;

(ii)no Default shall exist on the effective date of any Incremental Facility or
would exist immediately after giving effect to any Incremental Facility;

(iii)no existing Lender shall be under any obligation to provide any Incremental
Facility Commitment and any such decision whether to provide an Incremental
Facility Commitment shall be in such Lender’s sole and absolute discretion;

(iv)each Incremental Facility Commitment shall be in a minimum principal amount
of $10 million and in integral multiples of $5 million in excess thereof (or
such lesser amounts as the Administrative Agent may agree);

(v)each Person providing an Incremental Facility Commitment shall qualify as an
Eligible Assignee;

(vi)the Borrower shall deliver to the Administrative Agent:

 

(A)

a certificate of each Loan Party dated as of the date of such Incremental
Facility signed by a Responsible Officer of such Loan Party (1) certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Loan Party approving such Incremental Facility and (2) in the case
of the Borrower, certifying that, immediately before and immediately after
giving effect to such Incremental Facility, (x) the representations and
warranties of each Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Incremental Facility, except to the
extent that (i) such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) such representations and warranties
are qualified as to materiality, in which case they shall be true and correct in
all respects as of such date (or such earlier date), and (y) no Default exists;
and

 

(B)

customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility;

(vii)in the case of any Incremental Revolving Increase with respect to a
Revolving Facility, if any revolving loans are outstanding under such Revolving
Facility on the date of such increase, (A) each Lender providing such
Incremental Revolving Increase shall make revolving

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

loans under such Revolving Facility, the proceeds of which shall be applied by
the Administrative Agent to prepay revolving loans of the existing Lenders under
such Revolving Facility, in an amount necessary such that immediately after
giving effect thereto the outstanding revolving loans under such Revolving
Facility are held ratably among all the Lenders holding commitments under such
Revolving Facility, and (B) the Borrower shall pay an amount required pursuant
to Section 3.05 as a result of any such prepayment of revolving loans of
existing Lenders;

(viii)in the case of an Incremental Term Facility, the Administrative Agent
shall have determined in its discretion in consultation with the Borrower
whether such Incremental Term Facility is a tranche A term loan (an “Incremental
Tranche A Term Facility”) or a tranche B term loan (an “Incremental Tranche B
Term Facility”);

(ix)in the case of an Incremental Tranche A Term Facility:

 

(A)

the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that immediately after giving effect to the
incurrence of such Incremental Tranche A Term Facility on a Pro Forma Basis the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period;

 

(B)

the interest rate, interest rate margins, fees, discount, prepayment premiums,
amortization and final maturity date for such Incremental Tranche A Term
Facility, in each case, if any, shall be as agreed by the Loan Parties and the
Lenders providing such Incremental Tranche A Term Facility provided that:

 

(1)

the final maturity date for such Incremental Tranche A Term Facility shall not
be earlier than the latest maturity date of any Tranche A Term Loan; and

 

(2)

the Weighted Average Life to Maturity for such Incremental Tranche A Term
Facility shall not be shorter than the then remaining Weighted Average Life to
Maturity for any Tranche A Term Loan;

 

(C)

such Incremental Tranche A Term Facility shall share ratably in any mandatory
prepayments of the Tranche A Term Loans pursuant to Section 2.05(c) (or
otherwise provide for more favorable mandatory prepayment treatment for the
other Tranche A Term Loans) and shall have ratable voting rights as the Tranche
A Term Loans (or otherwise provide for more favorable voting rights for the
other Tranche A Term Loans);

(x)in the case of an Incremental Tranche B Term Facility:

 

(A)

the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that immediately after giving effect to the
incurrence of such Incremental Tranche B Term Facility on a Pro Forma Basis the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period;

 

(B)

the interest rate, interest rate margins, fees, discount, pricing protection
with respect to other term B facilities, prepayment premiums, amortization,
protection with respect to the final maturity date and Weighted Average Life to
Maturity of other term B facilities and final maturity date for such Incremental
Tranche B Term Facility, in each

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

 

case, if any, shall be as agreed by the Loan Parties and the Lenders providing
such Incremental Tranche B Term Facility;

 

(C)

such Incremental Tranche B Term Facility shall share ratably in any mandatory
prepayments of the Tranche B Term Loans pursuant to Section 2.05(c) (or
otherwise provide for more favorable mandatory prepayment treatment for the
other Tranche B Term Loans) and shall have ratable voting rights as the Tranche
B Term Loans (or otherwise provide for more favorable voting rights for the
other Tranche B Term Loans).

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents.  The
Lenders hereby authorize the Administrative Agent to enter into, and the Lenders
agree that this Agreement and the other Loan Documents shall be amended by, such
Incremental Facility Amendments to the extent the Administrative Agent deems
necessary in order to establish Incremental Facilities on terms consistent with
and/or to effect the provisions of this Section 2.16.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Facility Amendment.

(b)The Borrower may, by written notice to the Administrative Agent from time to
time (and with the consent of the Administrative Agent, not to be unreasonably
withheld), make one or more offers (each, a “Loan Modification Offer”) to all
the Revolving Lenders or all of the Lenders holding the applicable Term Loan to
make one or more amendments or modifications to (i) allow the maturity and
scheduled amortization (if any) of the Loans of the accepting Lenders to be
extended and (ii) increase the Applicable Rate and/or fees payable with respect
to the Loans and Commitments (if any) of the accepting Lenders (“Permitted
Amendments”) pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become
effective.  Permitted Amendments shall become effective only with respect to the
Loans and/or Commitments of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and/or
Commitments as to which such Lender’s acceptance has been made.  The Borrower,
each other Loan Party and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation (a “Loan Amendment”) as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof, and the Loan Parties
shall also deliver such corporate resolutions, opinions and other documents as
reasonably requested by the Administrative Agent.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Amendment.  Each of the parties hereto hereby agrees that (i) upon the
effectiveness of any Loan Amendment, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders as to which such Lenders’ acceptance
has been made and (ii) any applicable Lender who is not an Accepting Lender may
be replaced by the Borrower in accordance with Section 11.13.

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes – Obligation to Withhold: Payments on Account of
Taxes.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(i)Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If applicable Laws require any Loan Party or the Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by such Loan Party or the Administrative
Agent, as the case may be.

(ii)If the Loan Parties or the Administrative Agent shall be required by any
applicable Laws (including, for the avoidance of doubt, the Internal Revenue
Code) to withhold or deduct any Taxes from any payment, then (A) the Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required, (B) such Loan Party or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the Administrative Agent, any Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c)Tax Indemnification.

(i)Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby indemnify the Administrative Agent, each Lender and
the L/C Issuer, and shall make payment in respect thereof within thirty days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Loan Parties or the Administrative Agent (without duplication of any gross-up
amount paid by a Loan Party pursuant to Section 3.01(a)) or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, other than any such amounts
arising as a result of the gross negligence or willful misconduct of the
Administrative Agent, Lender or L/C Issuer, as determined by a final and
nonappealable judgment of a court of competent jurisdiction.  The Loan Parties
shall also, and do hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection; provided
that prior to making any such demand on the Loan Parties the Administrative
Agent agrees to exercise its right pursuant to clause (ii) of this subsection to
set off and apply all amounts paid by the Loan Parties to the Administrative
Agent for the account of such Lender or the L/C Issuer, as the case may be,
during the period of 30 days following the date such Lender or the L/C Issuer,
as the case may be, fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate, prepared in good
faith as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Agent against any Indemnified Taxes attributable to such Lender or the L/C
Issuer (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Documents against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

(d)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority, as provided in this
Section 3.01, the Borrower shall deliver (or cause the applicable Loan Party to
deliver) to the Administrative Agent or the Administrative Agent shall deliver
to the Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(e)Status of Lenders: Tax Documentation.

(i)Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) whether or not a Lender is subject to withholding, backup
withholding or information reporting requirements and, if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding Tax
purposes in the applicable jurisdiction.

(ii)Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States

 

(A)

any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver, on or before the date it
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), to the Borrower
and the Administrative Agent executed copies (in such number of copies as shall
be requested by the recipient) of Internal Revenue Service Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax, or such
other documentation or information prescribed by applicable

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

 

Laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)

each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable Law or treaty to an exemption from or reduction of withholding Tax
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)

executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or any
subsequent versions thereof or successors thereto, claiming eligibility for
benefits of an income Tax treaty to which the United States is a party,

 

(II)

executed copies of Internal Revenue Service Form W-8ECI, or any subsequent
versions thereof or successors thereto,

 

(III)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 871(h)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of  Internal Revenue Service Form W-8BEN or W-8BEN-E, or any subsequent
versions thereof or successors thereto, or

 

(IV)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-D on behalf of each such direct and indirect partner.

(iii)If a payment made to any Lender hereunder or under any other Loan Document
would be subject to United States federal withholding Tax imposed pursuant to
FATCA if such Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) or reasonably
requested by the Borrower or the Administrative Agent sufficient for the
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has complied with such applicable
reporting and other requirements of FATCA or to determine the amount to deduct
and withhold from such

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

payment.  Solely for purposes of this clause (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iv)Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction or if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, (B) update
such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so, and (C) take
such steps that are otherwise permitted under, and in accordance with, the terms
of this Agreement, and as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office pursuant to Section 3.06(a))
to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the Administrative Agent, such Lender or the L/C Issuer be required
to pay any amount to such Loan Party pursuant to this subsection the payment of
which would place the Administrative Agent, such Lender or the L/C Issuer, as
applicable, in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

3.02Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund Loans or charge interest with respect to any Credit
Extension or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

to the Eurodollar Rate component of the Base Rate, the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or promptly, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a) above, “Impacted Loans”) or (b)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans,  in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent notifies the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii)subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it (except for (x) Indemnified
Taxes or Other Taxes, (y) Excluded Taxes, and (z) Other Connection Taxes that
are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes); or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction actually suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
presumptively correct absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

3.05Compensation for Losses.

Promptly following demand of any Lender (with a copy to the Administrative
Agent) accompanied by the certificate referred to below from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

Concurrent with a demand for compensation pursuant to this Section 3.05, the
Lender making such demand shall deliver to the Borrower (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the basis
for such Lender’s claim for compensation.  Such certificate shall be
presumptively correct absent manifest error.

3.06Mitigation of Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender or the L/C Issuer, as the
case may be.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

3.07Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or

(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

Article IV

GUARANTY

4.01The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Affiliate of a Lender that enters into a
Swap Contract or a Treasury Management Agreement with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

4.02Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full), it
being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d)any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (except to the extent otherwise required by any Loan Document) and
any requirement that the Administrative Agent or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

4.03Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

4.04Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

4.06Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

4.07Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

4.08Release of Guarantors.

The Guarantors, and the guarantees provided in this Article IV, shall be
released in the circumstances contemplated by Section 10.10 of this Agreement.

4.09Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
4.09 shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section 4.09 to constitute, and this Section 4.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

Article V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction or waiver of the following
conditions precedent:

(a)Loan Documents.  Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents to be entered into on the Closing
Date, each properly executed by a Responsible Officer of the signing Loan Party
and, in the case of this Agreement, by each Lender.

(b)Opinions of Counsel.  Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(c)Organization Documents, Resolutions, Etc.  Receipt by the Administrative
Agent of the following:

(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable and available, and certified by a secretary or assistant secretary of
such Loan Party to be true and correct as of the Closing Date;

(ii)such certificates of resolutions or other action and incumbency certificates
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and

(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(d)Personal Property Collateral.  Receipt by the Administrative Agent of the
following:

(i)searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party and each other jurisdiction reasonably required by the
Administrative Agent;

(ii)all certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of organization of such Person);

(iii)searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices; and

(iv)duly executed notices of grant of security interest in substantially the
form required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties.

(e)Evidence of Insurance.  Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents.

(f)[Reserved].

(g)Refinance of Existing Indebtedness.  The Borrower and its Subsidiaries shall
have repaid all outstanding Indebtedness (other than Indebtedness permitted
under Section 8.03) (the “Existing Indebtedness”) and terminated all commitments
to extend credit with respect to the Existing Indebtedness, and all Liens
securing the Existing Indebtedness shall have been released.

(h)Fees.  Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date to the extent
invoices therefor have been delivered to the Borrower prior to the Closing Date.

(i)Attorney Costs.  Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of one outside counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three Business Days prior

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Rate Loans) is subject to the
satisfaction or waiver of the following conditions precedent:

(a)The representations and warranties of each Loan Party contained in Article VI
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such Credit Extension, except
to the extent that (i) such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) such representations and warranties
are qualified as to materiality, in which case they shall be true and correct in
all respects as of such date (or such earlier date).

(b)No Default shall exist or would result from such proposed Credit Extension or
from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

Subject to Section 1.03(d), each Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type or a continuation
of Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied (unless waived) on and as of the date of the
applicable Credit Extension.

Article VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.02Authorization; No Contravention.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law.

6.03Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect, (ii) filings to perfect the Liens created by the Collateral Documents,
and (iii) approvals, consents, exemptions, authorizations or other actions,
notices or filings which are not material.

6.04Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms, except (i) as enforceability
may be limited by applicable Debtor Relief Laws, by fraudulent conveyance laws
or by equitable principles relating to enforceability, (ii) as enforceability of
the Liens granted under the Loan Documents may be limited by anti‑assignment
provisions in contracts with Government Authorities that are not rendered
ineffective by applicable Law and (iii) as enforceability may be limited by the
effect of foreign Laws, rules and regulations as they relate to pledges, if any,
of Equity Interests in Foreign Subsidiaries.

6.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries (taken as a whole) as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP.

(b)[Reserved].

(c)The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries (taken
as a whole) as of the dates thereof and for the periods covered thereby.

(d)Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

6.06Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of any Loan Party, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document or (b) could reasonably be expected to have a
Material Adverse Effect.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

6.07No Default.

(a)Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.

(b)No Default has occurred and is continuing.

6.08Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse
Effect.  The property of the Borrower and its Subsidiaries is not subject to any
Liens other than Permitted Liens.

6.09Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)Each of the facilities and real properties owned, leased or operated by the
Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b)None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or would reasonably be expected to
give rise to liability under, Environmental Laws.

(c)Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice has been
received or has been threatened.

(d)Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of the Borrower or any Subsidiary
in violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.

(e)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of any Loan Party, threatened,
under any Environmental Law to which the Borrower or any Subsidiary is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary, the Facilities or the Businesses.

(f)There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

6.10Insurance.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies similarly
situated.

6.11Taxes.

The Borrower and its Subsidiaries have filed or caused to be filed all federal,
state and other material Tax returns and reports required to be filed, and have
paid all federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except such Taxes, assessments, fees and other
governmental charges which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, or for which non‑payment could not reasonably
be expected to result in a Material Adverse Effect.  To the knowledge of the
Borrower, there is no proposed Tax assessment against the Borrower or any
Subsidiary that would reasonably be expected to, if made, have a Material
Adverse Effect.

6.12ERISA Compliance.

(a)Except as would not reasonably be expected to have a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Internal
Revenue Code and other Federal or state laws.

(b)There are no pending or, to the knowledge of the Responsible Officers of any
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)Except as would not reasonably be expected to have a Material Adverse Effect,
(i) no ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and neither any
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (iv)
neither any Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d)The Borrower represents and warrants as of the Ninth Amendment Closing Date
that the Borrower is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

6.13Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (a) its jurisdiction of incorporation or
organization and (b) number and percentage of outstanding

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

shares of each class owned (directly or indirectly) by the Borrower or any
Subsidiary.  The outstanding Equity Interests of each Material Subsidiary are
validly issued, fully paid and non‑assessable.

6.14Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b)None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

6.15Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) in
connection with the negotiation of this Agreement or delivered hereunder or
under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, pro forma financial information and
information of a general economic or industry nature, the Loan Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being understood that such information
may vary from actual results and that such variations may be material.

6.16Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.17Intellectual Property; Licenses, Etc.

Except as could not reasonably be expected to have a Material Adverse Effect,
the Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses.  Set forth on Schedule 6.17 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Closing Date.  Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
the Responsible Officers of the Loan Parties, (a) no claim has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights, and (b) the use of any IP Rights
by the Borrower or any Subsidiary, the granting of a right or a license in
respect of any IP Rights from the Borrower or any Subsidiary or any slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary does not infringe on

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

any rights of any other Person.  As of the Closing Date, none of the IP Rights
owned by any Loan Party is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 6.17.

6.18Solvency.

The Borrower and its Subsidiaries are Solvent on a consolidated basis.

6.19Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens (to the extent perfection
is required pursuant to the Collateral Documents), prior to all other Liens
other than Permitted Liens.

6.20Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20-1 is the chief executive office, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Closing Date.  The exact legal name and state of organization of
each Loan Party as of the Closing Date is as set forth on the signature pages
hereto.  Except as set forth on Schedule 6.20-2, no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.

6.21OFAC.

Neither the Borrower nor any Subsidiary nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, affiliate or
representative thereof, is an individual or entity that is, or is controlled by
an individual or entity that is (a) currently the subject or target of any
Sanctions, (b) included on OFAC’s List of Specialty Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority applicable
to the Borrower or any of its Subsidiaries or (c) located, organized or resident
in any Designated Jurisdiction.  Neither the Borrower nor its Subsidiaries have
any of its assets in a Designated Jurisdiction.

6.22Anti-Corruption Laws.

The Borrower and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions
applicable to the Borrower and its Subsidiaries and have instituted and
maintained policies and procedures designed to ensure compliance with such laws,
in each case, in all material respects.

6.23No EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

Article VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (i)
contingent or indemnification obligations not then due and (ii) obligations in
respect of any Swap Contract or Treasury Management Agreement), or any Letter of
Credit shall remain outstanding, the Loan Parties shall and shall cause each
Subsidiary to:

7.01Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender):

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, and in the case of such consolidated
statements audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for the portion of the Borrower’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
in the case of such consolidated statements certified by the chief executive
officer, chief financial officer, vice president-finance, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

7.02Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender):

(a)[reserved];

(b)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, vice president – finance,
treasurer or controller of the Borrower;

(c)concurrently with the delivery of the financial statements referred to in
Section 7.01(a), (i) an annual business plan and budget of the Borrower and its
Subsidiaries and (ii) forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs);

(d)concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a report signed by a Responsible Officer of the Borrower that
supplements Schedule 6.17 such that, as supplemented, such Schedule would be
accurate and correct in all material respects as of such date (if no supplement
is required to cause such Schedule to be accurate and complete as of such date
or if the only new information would be the removal of previously included
items, then the Borrower shall not be required to deliver such a report);

(e)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a summary of any change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary (if no such
change has been made, then the Borrower shall not be required to deliver such a
summary);

(f)promptly after any reasonable request by the Administrative Agent in writing,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them; and

(g)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent on behalf of any Lender
may from time to time reasonably request in writing.

Documents required to be delivered pursuant to Section 7.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third‑party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request and (ii) the Borrower
shall notify the Administrative Agent (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and any Affiliate thereof shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information”.  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

7.03Notices.

Promptly notify the Administrative Agent and each Lender of:

(a)the occurrence of any Default;

(b)any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect; and

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(c)any determination by the Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

7.04Payment of Taxes.

Pay and discharge as the same shall become due and payable all material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary, or (b) the
failure to pay and discharge such obligations could not reasonably be expected
to have a Material Adverse Effect.

7.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.02, 8.04 or 8.05.

(b)Preserve, renew and maintain in full force and effect its good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.02, 8.04 or 8.05 or to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d)Preserve or renew all of its IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

7.06Maintenance of Properties.

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

7.07Maintenance of Insurance.

(a)Maintain in full force and effect insurance with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies similarly situated.

(b)Cause the Administrative Agent and its successors and/or assigns to be named
as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use commercially
reasonable efforts to cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be cancelled, subject to the cancellation provisions of the state jurisdiction
for non‑payment of premium.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

7.08Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09Books and Records.

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.

(b)Maintain such books of record and account in material conformity with all
applicable material requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

7.10Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and, to the extent permitted by applicable Laws and subject to applicable
confidentiality requirements, the Lenders to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (a) absent an Event of
Default, the Borrower shall be required to pay for only one such visit and/or
inspection by the Administrative Agent in any fiscal year of the Borrower and
the maximum amount the Borrower shall be required to pay for such visit and/or
inspection shall not exceed $25,000, (b) when an Event of Default exists the
Administrative Agent and, to the extent permitted by applicable Laws and subject
to applicable confidentiality requirements, the Lenders (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice as often as they may reasonably require and (c)
a Responsible Officer of the Borrower shall be given the opportunity to be
present during such discussions and any such discussions with the Borrower’s
independent certified public accountants.

7.11Use of Proceeds.

Use the proceeds of the Tranche A-3 Term Loan on the Ninth Amendment Closing
Date to repay in full the Tranche A-1 Term Loan and the Tranche A-2 Term Loan
outstanding under this Agreement immediately prior to the Ninth Amendment
Closing Date, and use the proceeds of the other Credit Extensions for working
capital, capital expenditures and other general corporate purposes and not
(a) in contravention of any Law or prohibited by this Agreement or (b) to
directly or indirectly, use the proceeds of any Credit Extension or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding is the subject of Sanctions, or in any manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender or otherwise) of Sanctions.

7.12Additional Subsidiaries.

Within sixty (60) days after any Person (other than an Excluded Subsidiary)
becomes a Material Domestic Subsidiary (or such longer period as the
Administrative Agent shall agree), cause such Person to (i) become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Administrative Agent documents of the types referred to
in Sections 5.01(c) and (d) and customary opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

7.13Pledged Assets.

(a)Equity Interests.

(i)Cause 100% of the issued and outstanding Equity Interests of each Material
Domestic Subsidiary (other than any Excluded Property or any Excluded
Subsidiary) to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the Collateral Documents
(subject to Permitted Liens), and, in connection with the foregoing, deliver to
the Administrative Agent such other documentation as the Administrative Agent
may reasonably request including, any filings and deliveries to perfect such
Liens, Organization Documents and resolutions all in form, content and scope
reasonably satisfactory to the Administrative Agent;

(ii)At any time that the Foreign Subsidiary Holding Companies and Foreign
Subsidiaries directly owned by the Borrower or any Domestic Subsidiary (the
“First Tier Foreign Subsidiaries”) shall in the aggregate account for more than
(A) ten percent (10%) of Consolidated EBITDA for the Applicable Period, (B) ten
percent (10%) of total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the Applicable Period or (C) ten percent (10%) of
Consolidated Total Assets as of the end of the Applicable Period (each such
threshold, a “Foreign Subsidiary Threshold”), then the Borrower shall within
sixty (60) days after delivery of such financial statements pursuant to Section
7.01(a) or (b) cause 66% of the issued and outstanding Equity Interests (other
than any Excluded Property) entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)) and 100% of the issued and outstanding Equity Interests
(other than any Excluded Property) not entitled to vote (within the meaning of
Treas. Reg. Section 1.956‑2(c)(2)) in one or more First Tier Foreign
Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the Collateral Documents
(subject to Permitted Liens) such that immediately after such pledge, the First
Tier Foreign Subsidiaries whose Equity Interests is not subject to such a Lien
shall not exceed any Foreign Subsidiary Threshold, and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including, any filings and deliveries to
perfect such Liens, Organization Documents and resolutions all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b)Other Property.  Take or cause to be taken such other actions reasonably
requested by the Administrative Agent to ensure that all personal property
(other than Excluded Property) of each Loan Party to be subject at all times to
first priority, perfected (subject, in the case of Collateral for which priority
or perfection is established through control, only to the extent control of such
Collateral is required by the Security Agreement) Liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, all in form, content and scope reasonably satisfactory to the
Administrative Agent.  Notwithstanding the foregoing, neither the Borrower nor
any Subsidiary shall be required to enter into any control agreements or take
any agreement governed by the laws of any jurisdiction other than those of the
United States or any state thereof.

7.14State of Formation and Form of Entity.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Provide five (5) days prior written notice to the Administrative Agent (or such
lesser period as the Administrative Agent may agree) prior to changing its legal
name, state of formation or form of organization.

7.15Anti-Corruption Laws.

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions applicable to the Borrower and its
Subsidiaries and maintain policies and procedures designed to ensure compliance
with such laws, in each case, in all material respects.

Article VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than (i)
contingent or indemnification obligations not then due and (ii) obligations in
respect of any Swap Contract or Treasury Management Agreement), or any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to:

8.01Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, other than the following:

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;

(c)Liens for Taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not overdue for more than
sixty days or, if overdue for more than sixty days, are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

(e)pledges or deposits or statutory trusts in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA that secures any
amount in excess of the Threshold Amount;

(f)deposits to secure the performance of bids, trade contracts, licenses and
leases (other than Funded Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(i)Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

(j)leases or subleases granted to others not interfering in any material respect
with the business of the Borrower or any Subsidiary;

(k)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 8.02;

(m)normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions;

(n)Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;

(o)Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(p)Liens on property of Foreign Subsidiaries securing Foreign Subsidiary
Indebtedness;

(q)Liens on property or assets acquired pursuant to a Permitted Acquisition or
any other Investment permitted by Section 8.02 (and the proceeds thereof) or on
property or assets of a Subsidiary in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition and not created in contemplation
thereof, provided that (i) such Liens do not at any time extend to any other
property or assets and (ii) the aggregate outstanding principal amount of
Indebtedness secured by such Liens shall not, at the time of the incurrence or
deemed incurrence of any such Indebtedness, exceed the greater of (A) $50
million or (B) 1.25% of Consolidated Total Assets as of the end of the
Applicable Period;

(r)receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(s)Liens on cash or cash equivalents used to defease or to satisfy and discharge
Indebtedness, provided that such defeasance or satisfaction and discharge is not
prohibited hereunder;

(t)Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(u)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with an Investment permitted by Section 8.02;

(v)Liens on cash deposits securing any Swap Contracts provided that the
aggregate amount of cash deposits subject to such Liens shall not exceed $20
million;

(w)Liens relating to the financing of insurance premiums so long as such Liens
do not encumber any property other than cash paid to any such insurance company
in respect of such insurance;

(x)Liens on Equity Interests in Joint Ventures securing obligations of such
Joint Venture;

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(y)Liens on Permitted Factoring Property arising after such Permitted Factoring
Property is actually sold or otherwise transferred in a Permitted Factoring
Transaction to a Person that is not the Parent or Subsidiary (other than an
SPV); and

(z)Liens (other than Liens described in the foregoing clauses) securing
obligations in an aggregate principal amount outstanding at the time of, and
immediately after giving effect to, the incurrence of any such obligation, not
to exceed the greater of (i) $20 million or (ii) 0.50% of Consolidated Total
Assets as of the end of the Applicable Period.

8.02Investments.

Make any Investments, except:

(a)Investments in the form of cash or Cash Equivalents or Investments that were
Cash Equivalents when made;

(b)Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c)Investments in any Person that (i) is a Loan Party prior to giving effect to
such Investment or (y) simultaneously with such Investment shall become a Loan
Party in accordance with the terms hereof;

(d)Investments in any Domestic Subsidiary;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)Investments consisting of the non-cash portion of consideration received in
connection with Dispositions permitted pursuant to Section 8.05;

(g)Guarantees permitted by Section 8.03;

(h)Permitted Acquisitions;

(i)Investments by any Foreign Subsidiary in another Foreign Subsidiary;

(j)travel, relocation, tuition reimbursement, 401(k) account transition and
other advances made to officers, directors and employees in the ordinary course
of the business to the extent such advances do not violate applicable Law;

(k)Call Options and purchases of Equity Interests of the Borrower pursuant
thereto;

(l)Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 7.12, if applicable; provided
that, in each case, to the extent such new Subsidiary is created solely for the
purpose of consummating a merger transaction pursuant to an acquisition
permitted by Section 8.04, and such new Subsidiary at no time holds any assets
or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions, set forth in Section 7.12
or 7.13, as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective merger transaction shall be
required to so comply within ten Business Days or such longer period as the
Administrative Agent shall agree);

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(m)Investments resulting from pledges and deposits referred to in Section 8.03;

(n)any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(o)Investments in the Borrower’s Group Executive Retirement Plan (the
Supplemental Savings Plan) maintained in a Rabbi Trust consistent with past
practices;

(p)the transfer of Permitted Factoring Property to an SPV immediately prior to
the sale of such Permitted Factoring Property in Permitted Factoring
Transactions and other de minimis Investments in connection with the creation of
any such SPV; and

(q)other Investments not permitted by the foregoing clauses, provided that (i)
no Event of Default shall exist or result therefrom at the time of the making of
such Investment, (ii) if immediately after giving effect thereto on a Pro Forma
Basis, the Consolidated Total Net Leverage Ratio is less than 4.0 to 1.0, (x)
immediately after giving effect thereto on a Pro Forma Basis, the Loan Parties
shall be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period and (y) immediately after
giving effect thereto, there shall be at least $50 million of availability
existing under the Aggregate Revolving Commitments and (iii) if immediately
after giving effect thereto on a Pro Forma Basis, the Consolidated Total Net
Leverage Ratio is greater than or equal to 4.0 to 1.0, after giving effect to
such Investment, the aggregate amount of Investments outstanding under this
Section 8.02(q) shall not exceed $125 million.

8.03Indebtedness.

Create, incur or assume any Indebtedness on and after the Closing Date, or
suffer to exist any Indebtedness outstanding on the Closing Date, except:

(a)Indebtedness under the Loan Documents;

(b)Indebtedness set forth in Schedule 8.03 and renewals, refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
customary for Indebtedness of a similar nature or are not materially less
favorable to the Borrower and its Subsidiaries than the terms of the
Indebtedness being renewed, refinanced or extended;

(c)intercompany Indebtedness permitted under Section 8.02;

(d)obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person and not for purposes of speculation;

(e)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness outstanding at
the time of, and immediately after giving effect to, the incurrence thereof,
shall not exceed the greater of (A) $200 million or (B) 5.0% of Consolidated
Total Assets as of the end of the Applicable Period; and (ii) such Indebtedness
when incurred shall not exceed the purchase price of the asset(s) financed;

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(f)Subordinated Indebtedness and senior unsecured Indebtedness; provided that
(i) no Default shall have occurred and be continuing on the date such
Indebtedness is incurred; (ii) immediately after giving effect to the incurrence
of such Indebtedness and the application of the proceeds thereof on a Pro Forma
Basis the Loan Parties shall be in compliance with the financial covenants set
forth in Section 8.11 recomputed as of the end of the Applicable Period; (iii)
with respect to any such Indebtedness the aggregate amount of principal payments
required to be made on such Indebtedness prior to the date that is 181 days
after the Maturity Date shall not exceed 10% of the original principal amount of
such Indebtedness; and (iv) the maturity date of such Indebtedness shall be at
least 181 days after the Maturity Date;

(g)Indebtedness under surety bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

(h)Indebtedness that may be deemed to exist under the agreements relating to any
Investment permitted under Section 8.02 (including any Permitted Acquisition) or
Disposition as a result of the obligation of the Borrower or such Subsidiary to
pay indemnification, earn-outs, consulting arrangements, contingent purchase
price payments or other purchase price adjustments or similar obligations;

(i)the Call Options and the Warrants;

(j)Indebtedness consisting of obligations arising under Permitted Factoring
Transactions;

(k)Indebtedness of Foreign Subsidiaries in an aggregate principal amount
outstanding at the time of, and immediately after giving effect to, the
incurrence of any such Indebtedness not to exceed the greater of (i) $100
million or (ii) 2.5% of Consolidated Total Assets as of the end of the
Applicable Period (“Foreign Subsidiary Indebtedness”);

(l)Indebtedness issued in lieu of cash payments of Restricted Payments permitted
by Section 8.06(e) in an aggregate principal amount outstanding at the time of,
and immediately after giving effect to, the issuance of such Indebtedness not to
exceed the greater of (i) $20 million or (ii) 0.50% of Consolidated Total Assets
as of the end of the Applicable Period; provided that such Indebtedness is
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(m)Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(n)Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(o)obligations of the Borrower arising in connection with the Borrower’s Group
Executive Retirement Plan (the Supplemental Savings Plan) maintained in a Rabbi
Trust;

(p)Indebtedness of any Person that becomes a Subsidiary at any time after the
Ninth Amendment Closing Date (“Acquired Indebtedness”), provided that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) neither the Borrower nor any Subsidiary (other than such Person
and its Subsidiaries or any other Person that such Person merges with or that
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) immediately after giving effect to
such Indebtedness on a Pro Forma Basis, the Loan Parties shall be in compliance
with the financial covenants set forth in Section 8.11 recomputed as of the end
of the Applicable Period; and

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(q)Guarantees with respect to Indebtedness permitted under this Section 8.03 or
other obligations; provided that any such Guarantee shall constitute an
Investment by the Person providing such Guarantee in the primary obligor with
respect to such Indebtedness or obligation.

8.04Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, (x) the continuing or surviving Person is a Loan Party or
(y) simultaneously with such transaction, the continuing or surviving
corporation shall become a Loan Party in accordance with the terms hereof, (c)
the Borrower or any Subsidiary may merge with any other Person in connection
with an Investment (including a Permitted Acquisition) permitted under Section
8.02; provided that if the Borrower is a party thereto then the Borrower is the
continuing or surviving Person, (d) any Subsidiary may dissolve, liquidate or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not have a Material Adverse Effect, (e)
Dispositions permitted by Section 8.05 and (f) any Subsidiary may merge,
dissolve, liquidate or consolidate in connection with a Disposition permitted by
Section 8.05.

8.05Dispositions.

Make any Disposition unless (a) no Default shall have occurred and be
continuing; (b) immediately after giving effect to such Disposition on a Pro
Forma Basis the Loan Parties shall be in compliance with the financial covenants
set forth in Section 8.11 recomputed as of the end of the Applicable Period; (c)
at least 75% of the consideration paid in connection with all Dispositions in
any fiscal year (other than Designated Non-cash Consideration in an aggregate
amount of up to $50 million) shall be cash or Cash Equivalents paid
contemporaneous with consummation of such Disposition; (d) the total
consideration paid in connection with any Disposition shall be in an amount not
less than the fair market value of the property disposed of; and (e) if such
transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 8.15; and (f) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05.

8.06Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)each Subsidiary may declare and make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b)the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests of such Person; and

(c)the Borrower and each Subsidiary may purchase Call Options;

(d)the Borrower and each Subsidiary may declare and make Restricted Payments so
long as (i) no Default shall have occurred and be continuing or would result
from such Restricted Payment, (ii) immediately after giving effect to such
Restricted Payment on a Pro Forma Basis the Loan Parties shall be in compliance
with the financial covenants set forth in Section 8.11 recomputed as of the end
of the Applicable Period and (iii) immediately after giving effect to such
Restricted Payment, there shall be at least $50 million of availability existing
under the Aggregate Revolving Commitments; and

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(e)the Borrower may repurchase shares of its Equity Interests pursuant to or in
connection with any of its employee stock purchase plans, stock incentive plans,
stock options plans and other stock plans, provided that (i) the aggregate
amount of all such repurchases shall not exceed $10 million in any calendar year
(with the unused amount in any calendar year being carried over to the
immediately succeeding calendar year and (ii) no such repurchase may be made at
any time that a Default exists.

8.07Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto or reasonable
extensions thereof.

8.08Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions among the Borrower and its Subsidiaries expressly permitted by this
Agreement and (d) other transactions on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms‑length transaction with a Person other than an Affiliate.  For the
avoidance of doubt, this Section 8.08 shall not apply to employment, bonus,
retention and severance arrangements with, and payments of compensation or
benefits to or for the benefit of, current or former employees, consultants,
officers or directors of the Borrower or any of its Subsidiaries in the ordinary
course of business.

8.09Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any Loan Party or Material Foreign Subsidiary to (i)
make Restricted Payments to any Loan Party, (ii) pay any Indebtedness owed to
any Loan Party, (iii) transfer any of its property to any Loan Party,
(iv) pledge its Collateral pursuant to the Loan Documents or (v) act as a Loan
Party pursuant to the Loan Documents, except (in respect of any of the matters
referred to in clauses (i)‑(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03, provided that (x) with respect to Indebtedness
incurred pursuant to Section 8.03(e) such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith and
(y) with respect to Indebtedness incurred pursuant to any other clause of
Section 8.03, any such restriction is limited to matters referred to in clauses
(i), (ii) and (iii) above and does not materially adversely affect the ability
of the Borrower to service its Indebtedness (including the Indebtedness arising
under the Credit Agreement), (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, (5) anti-assignment provisions in government
contracts, or requires the grant of any security for any obligation if such
property is given as security for the Obligations, (6) software and other
intellectual property licenses pursuant to which the Borrower or such Subsidiary
is the licensee of the relevant software or intellectual property, as the case
may be (in which case, any prohibition or limitation shall relate only to the
assets subject of the applicable licenses), (7) any agreements relating to
Foreign Subsidiary Indebtedness (in which case, any prohibition or limitation
shall relate only to the assets of such Foreign Subsidiaries), (8) prohibitions
and limitations in effect on the date hereof and listed on Schedule 8.09, (9)
customary provisions contained in joint venture agreements and other similar
agreements entered into in the ordinary course of business and applicable to
Joint Ventures, (10) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (11) customary
restrictions and conditions contained in any agreement relating to any
Disposition of property not prohibited hereunder, (12) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (13) restrictions contained in any Contractual Obligations relating to
the consummation of a transaction which

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

restrictions are conditioned upon the repayment of the Obligations in full and
the termination or expiration of the Commitments, (14) any agreement in effect
at the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary, and (15) any
document or instrument governing any Permitted Factoring Transaction, provided
that any such restriction relates only to the Permitted Factoring Property
actually sold or encumbered pursuant to such Permitted Factoring Transaction.

8.10Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

8.11Financial Covenants.

(a)Consolidated Total Net Leverage Ratio.  Permit the Consolidated Total Net
Leverage Ratio as of the end of any fiscal quarter of the Borrower, commencing
with the fiscal quarter ending September 30, 2018, to be greater than 4.50:1.00;
provided that if the consideration (including the principal amount of any
Acquired Indebtedness but excluding any contingent deferred purchase price
obligations) for any Permitted Acquisition consummated after the Closing Date
exceeds $200,000,000 and the Borrower delivers written notice to the
Administrative Agent prior to the end of the fiscal quarter in which such
Permitted Acquisition occurs electing to implement the Leverage Increase Period,
then the maximum Consolidated Total Net Leverage Ratio permitted by this Section
8.11(a) for the fiscal quarter in which such Permitted Acquisition occurs and
each of the following three fiscal quarters of the Borrower (each a “Leverage
Increase Period”) shall be automatically increased to 4.75:1.0. Following the
expiration of a Leverage Increase Period, the maximum Consolidated Total Net
Leverage Ratio shall be automatically decreased to 4.50:1.0 and cannot be
subsequently increased again except as provided in the foregoing proviso;
provided, further that the Borrower may elect no more than two (2) Leverage
Increase Periods during the term of this Agreement.

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower,
commencing with the fiscal quarter ending September 30, 2018, to be less than
2.0:1.0.

8.12Prepayments of Subordinated Indebtedness.

(a)Make any prepayment (whether optional or mandatory) of any Subordinated
Indebtedness, in each case, incurred under Section 8.03(f), other than:

(i)the prepayment of any Subordinated Indebtedness with the net cash proceeds of
the issuance of any other Indebtedness permitted hereunder (other than Loans);
and

(ii)other prepayments of Subordinated Indebtedness so long as (A) no Default
shall have occurred and be continuing or would result from such prepayment, (B)
immediately after giving effect to such prepayment on a Pro Forma Basis the Loan
Parties shall be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period and
(C) immediately after giving effect to such prepayment, there shall be at least
$50 million of availability existing under the Aggregate Revolving Commitments.

(b)Make any payment of principal, interest or other amounts on any Subordinated
Indebtedness in violation of the subordination provisions applicable to such
Subordinated Indebtedness.

8.13Subordinated Indebtedness Documents.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Amend or modify any Subordinated Indebtedness if such amendment or modification
would add or change any terms in a manner adverse to the Lenders (including,
without limitation, any amendment or modification that would shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto).

8.14Organization Documents; Fiscal Year; Legal Name.

(a)Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b)Change its fiscal year.

8.15Sale Leasebacks.

Enter into any Sale and Leaseback Transaction other than any Permitted Sale
Leaseback Transaction.

8.16Sanctions.

Directly or, to the knowledge of the Borrower or any of its Subsidiary,
indirectly, use any Credit Extension or the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

8.17Anti-Corruption Laws.

Directly or, to the knowledge of the Borrower or any Subsidiary, indirectly use
any Credit Extension or the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions applicable to the Borrower or any of its Subsidiaries.

Article IX

EVENTS OF DEFAULT AND REMEDIES

9.01Events of Default.

Any of the following shall constitute an Event of Default:

(a)Non-Payment.  Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or fails to
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within five days after the same becomes due, any interest on any Loan or on any
L/C Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants.

(i)Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for five
days; or

(ii)Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.05(a) or 7.11 or Article VIII; or

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e)Cross-Default.  (i) The Borrower, any Guarantor or any Material Foreign
Subsidiary fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Indebtedness; (ii) the Borrower, any Guarantor or any Material Foreign
Subsidiary fails to observe or perform any other agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Material
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower, any Guarantor or
any Material Foreign Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower, any Guarantor or any Material Foreign Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower, any Guarantor or any Material Foreign Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Borrower, any Guarantor or any Material
Foreign Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower, any Guarantor or any
Material Foreign Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

(h)Judgments.  There is entered against the Borrower, any Guarantor or any
Material Foreign Subsidiary one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the claim and
does not dispute coverage) and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of thirty
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than (i) contingent or indemnification obligations not then due and (ii)
obligations in respect of any Swap Contract or Treasury Management Agreement),
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

(k)Change of Control.  There occurs any Change of Control.

9.02Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Swap Contract, (c) payment of Obligations then owing under any
Treasury Management Agreement and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.14, ratably among the holders of such Obligations in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 9.03.

Notwithstanding the foregoing, Obligations arising under any Swap Contract or
any Treasury Management Agreement shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the Lender or Affiliate of a Lender (or
Person that was a Lender or an Affiliate of a Lender on the date such Person
entered into such Swap Contract or Treasury Management Agreement) party to such
Swap Contract or Treasury Management Agreement, as the case may be.  Each Lender
or Affiliate of a Lender (or Person that was a Lender or an Affiliate of a
Lender on the date such Person entered into such Swap Contract or Treasury
Management Agreement) party to any Swap Contract or Treasury Management
Agreement not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article X for itself and its Affiliates as if a “Lender” party hereto.

Article X

ADMINISTRATIVE AGENT

10.01Appointment and Authority.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions (except with respect to (i) the right of the Borrower to
consent to a successor Administrative Agent pursuant to Section 10.06 and (ii)
the provisions of Section 10.10).  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract provider and potential Treasury
Management Agreement provider) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

10.02Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

10.03Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment.  Any such action or failure to act pursuant to the foregoing shall be
binding on all Lenders.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by a Loan Party, a Lender or the
L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or participant or
any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.04Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

10.05Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

10.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with, so long as no
Event of Default under Section 9.01(a), 9.01(f) or 9.01(g) exists, the consent
of the Borrower (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and, if
applicable, consented to by the Borrower, and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, with, so long as no Event of Default Section
9.01(a), 9.01(f) or 9.01(g) exists, the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any successor Administrative Agent be a Defaulting Lender.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with, so long as no Event
of Default Section 9.01(a), 9.01(f) or 9.01(g) exists, the consent of the
Borrower (such consent not to be unreasonably withheld or delayed), appoint a
successor.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Sections 3.01(c) and 3.08 and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrower of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

10.07Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

10.09Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles to make a bid, (ii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)(i)
through (a)(vi) of Section 11.01, and (iii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Lender or any acquisition
vehicle to take any further action.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

10.10Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent
to, and the Administrative Agent shall,

(a)release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of the Obligations (other than (A) contingent
indemnification obligations and (B) so long as the Administrative Agent has not
exercised any remedies under this Agreement or any other Loan Document, the
obligations in respect of Swap Contracts and Treasury Management Agreements) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any Recovery Event, or (iii) as approved in
accordance with Section 11.01;

(b)subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i); and

(c)release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) upon termination of the Aggregate Revolving Commitments and
payment in full of the Obligations (other than (A) contingent indemnification
obligations and (B) so long as the Administrative Agent has not exercised any
remedies under this Agreement or any other Loan Document, the obligations in
respect of Swap Contracts and Treasury Management Agreements)  and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11Secured Treasury Management Agreements and Secured Hedge Agreements.

No Lender or Affiliate of a Lender (or Person that was a Lender or an Affiliate
of a Lender on the date such Person entered into such Swap Contract or Treasury
Management Agreement) party to any Swap Contract or Treasury Management
Agreement that obtains the benefit of the provisions of Section 9.03, the
Guaranty or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under any Swap Contract or
any Treasury Management Agreement except to the extent expressly provided herein
and unless the Administrative Agent has received a Secured Party Designation
Notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the Lender or Affiliate of a Lender (or
Person that was a Lender or an Affiliate of a Lender on the date such Person
entered into such Swap Contract or Treasury Management Agreement) party to such
Swap Contract or Treasury Management

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Agreement, as the case may be.  The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under any Swap Contract or any Treasury
Management Agreement in the case of a Maturity Date.

10.12ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)–(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Article XI

MISCELLANEOUS

11.01Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that

(a)no such amendment, waiver or consent shall:

(i)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

understood and agreed that a waiver of any condition precedent set forth in
Section 5.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that (A) only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (B) an amendment to any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder shall not be deemed to be a reduction of the principal of, or
the rate of interest specified herein on, any Loan or L/C Borrowing, or any fees
or other amounts payable hereunder or under any other Loan Document;

(iv)change any provision of this Section 11.01(a) or the definition of “Required
Lenders”, or change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly affected thereby;

(v)release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral; or

(vi)release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);

(b)unless also signed by the L/C Issuer, no amendment, waiver or consent shall
directly affect the rights or duties of the L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it;

(c)unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall directly affect the rights or duties of the Swing Line Lender under this
Agreement; and

(d)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall directly affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

and provided further, however, that notwithstanding anything to the contrary
herein:

(i)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (any amendment, waiver or consent which
by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B) any waiver,

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender;

(ii)each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein;

(iii)the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders;

(iv)the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency;

(v)the Fee Letter and any Auto Borrow Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;

(vi)an Incremental Facility Amendment, and any amendment contemplated by Section
2.17 hereof, shall be effective if signed by the Loan Parties, the
Administrative Agent and each Person that agrees to provide a portion of the
applicable Incremental Facility; and

(vii)a Loan Amendment shall be effective if signed by the Loan Parties, the
Administrative Agent and each relevant Accepting Lender.

11.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)Change of Address, Etc.  Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic and electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  To the extent otherwise
required by Section 11.04 of this Agreement, the Loan Parties shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04Expenses; Indemnity; and Damage Waiver.

(a)Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one outside counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

the L/C Issuer), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of any
investigation, litigation or proceeding or preparation of a defense in
connection therewith relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith, or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee or
(y) result from a claim brought by any Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unfunded Commitments and the outstanding
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender) of all Lenders at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought),, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer or the Swing Line Lender in connection with

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)Minimum Amounts.

 

(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 in the case of an assignment of a Revolving Commitment
(and the related Revolving Loans thereunder) and $1,000,000 in the case of an
assignment of a Term Loan unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

(A)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Commitment subject to
such

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

 

assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender and (2) any Term Loans to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund; and

 

(C)

the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment in respect of Revolving Loans and Revolving Commitments.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  The Administrative Agent will record each assignment in the Register
promptly following the delivery to the Administrative Agent of a copy of the
executed Assignment and Assumption for such assignment and satisfaction of all
other conditions for such assignment set forth in this Section 11.06.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso of Section 11.01(a) that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Each Lender that sells a participation pursuant to this Section 11.06(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register comparable to the Register on which it enters the name and address of
each Participant and the economic interests and the principal amounts (and
stated interest) of each Participant in all or a portion of the participating
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it) (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)Limitations on Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender and any such
Participant shall be deemed to be a Lender for purposes of the definition of
Excluded Taxes.

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty days’ notice to the Borrower, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(h)Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of any Term Loan hereunder to the Borrower, but only
if:

(i)such assignment is made in connection with a Discounted Optional Prepayment
in accordance with the procedures set forth in Section 2.05(b) and open to all
Lenders that hold such Term Loan on a pro rata basis;

(ii)such Term Loan so assigned shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower and no longer outstanding
for any purpose hereunder; and

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(iii)no such Discounted Optional Prepayment shall be made with the proceeds of
any Revolving Loans.

11.07Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its and
its Affiliates’ Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to an Incremental
Facility or (ii) any actual or prospective counterparty (or its Related Parties)
to any swap or derivative transaction relating to a Loan Party and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating any Loan Party or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

11.08Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

Agreement or any other Loan Document to such Lender, the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, the L/C
Issuer or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by facsimile transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such facsimile transmission or e-mail transmission shall be promptly followed by
such manually executed counterpart.

11.11Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.12Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if  any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)the Borrower shall have paid, or cause to be paid, to the Administrative
Agent the assignment fee specified in Section 11.06(b);

(b)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and Tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, any Arranger  nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Loan Parties and their respective
Affiliates.  To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any Loan Document or any other document to be signed in
connection with this Agreement, any other document executed in connection
herewith and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary none of the Administrative Agent, the Swing
Line Lender or the L/C Issuer is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent, the Swing Line Lender or the L/C Issuer, as
applicable, pursuant to procedures approved by it; provided, further without
limiting the foregoing, upon the request of the Administrative Agent, the Swing
Line Lender or the L/C Issuer, as applicable, any electronic signature shall be
promptly followed by such manually executed counterpart.

11.18Subordination of Intercompany Indebtedness.

Each holder of Intercompany Indebtedness (each a “Holder”) and each issuer of
Intercompany Indebtedness (each a “Maker”) agrees with the Administrative Agent
and the other holders of the Obligations as follows:

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

(a)Subordination.  The payment of principal, interest, fees and other amounts
with respect to Intercompany Indebtedness is expressly subordinated to the
Obligations.

(b)Payments.  If an Event of Default under Section 9.01(a) has occurred and the
Administrative Agent has notified the Borrower that it intends to exercise
remedies pursuant to Section 9.02 or an Event of Default has occurred under
Section 9.01(f), then, in either case, no Maker may make, and no Holder may
take, demand, receive or accept, any payment with respect to Intercompany
Indebtedness.

(c)Payments Held in Trust.  In the event any payment of principal or interest or
distribution of property of any Maker on or in respect of Intercompany
Indebtedness shall be received by any Holder in violation of this Section 11.18,
such payment or distribution shall be held in trust for the Administrative
Agent, for the benefit of the holders of the Obligations, and such Holder will
forthwith turn over any such payments in the form received, properly endorsed or
assigned, to the Administrative Agent, for the benefit of the holders of the
Obligations.

(d)Enforcement.  No Holder shall be entitled to demand payment of or accelerate
any Intercompany Indebtedness or to exercise any remedies or take any actions
against any Maker to enforce any of such Holder’s rights with respect to
Intercompany Indebtedness.

(e)Collateral.  No Holder will ask, demand, accept, or receive any collateral
security from any Loan Party for the payment of Intercompany Indebtedness, and
any collateral security for the payment of Intercompany Indebtedness that any
Holder may now or hereafter have on any property of any Loan Party is expressly
subordinated to the Liens of the Administrative Agent, for the benefit of the
holders of the Obligations, securing the Obligations.

(f)Attorney in Fact.  Each Holder irrevocably authorizes and directs the
Administrative Agent and any trustee in bankruptcy, receiver, custodian or
assignee for the benefit of creditors of any Maker, whether in voluntary or
involuntary liquidation, dissolution or reorganization, in its behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided for in this Section 11.18 and irrevocably appoints, which appointment
is coupled with an interest, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent, or any such trustee, receiver,
custodian or assignee, its attorneys in fact for such purpose with full powers
of substitution and revocation.

(g)Proof and Vote of Claims.  Each Holder irrevocably appoints, which
appointment is irrevocable and coupled with an interest, the Administrative
Agent as such Holder’s true and lawful attorney, with full power of
substitution, in the name of such Holder, the Administrative Agent, the holders
of the Obligations or otherwise, for the sole use and benefit of the
Administrative Agent, to the extent permitted by Law, to prove and vote all
claims relating to Intercompany Indebtedness, and to receive and collect all
distributions and payments to which such Holder would be otherwise entitled on
any liquidation of any Maker or any of its property or in any proceeding
affecting any Maker or its property under any Debtor Relief Laws.

(h)No Interference.  Each Holder agrees (i) not to take any action as the holder
of Intercompany Indebtedness that will impede, interfere with or restrict or
restrain the exercise by the Administrative Agent of its rights and remedies
under the Loan Documents and (ii) upon the commencement of any proceeding under
Debtor Relief Laws, to take such actions as the holder of Intercompany
Indebtedness as may be reasonably necessary or appropriate to effectuate the
subordination provided hereby.  In furtherance thereof, each Holder, in its
capacity as a holder of Intercompany Indebtedness, agrees not to oppose any
motion filed or supported by the Administrative Agent or any other holder of the
Obligations for relief from stay or for adequate protection in respect of the
Obligations and not to oppose any motions supported by the Administrative Agent
or any other holder of the Obligations for any Loan Party’s use of cash
collateral or post-petition borrowing from any of the Lenders or the
Administrative Agent.

CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

11.19USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the
Act.  The Loan Parties shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

11.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[SIGNATURE PAGES OMITTED]

 

 




CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

EXHIBIT B

 

AMENDED SCHEDULE 2.01 TO CREDIT AGREEMENT

 

Commitments and Applicable Percentages

 

[Omitted]




CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

EXHIBIT 1.01 TO CREDIT AGREEMENT

 

Form of Secured Party Designation Notice

 

 

 

[Omitted]

 




CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

EXHIBIT D

 

EXHIBIT 2.05 TO CREDIT AGREEMENT

 

Form of Notice of Loan Prepayment

 

 

 

[Omitted]




CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

EXHIBIT E

 

EXHIBIT 3.01 TO CREDIT AGREEMENT

 

Form of U.S. Tax Compliance Certificate

 

 

 

[Omitted]

 




CACI INTERNATIONAL INC

NINTH AMENDMENT

 

--------------------------------------------------------------------------------

EXHIBIT F

 

EXHIBIT 11.06(b)(iv) TO CREDIT AGREEMENT

 

Form of Administrative Questionnaire

 

 

 

 

[Omitted]

 

CACI INTERNATIONAL INC

NINTH AMENDMENT

 